             Case 19-33884 Document 199 Filed in TXSB on 08/19/19 Page 1 of 59




                        IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE SOUTHERN DISTRICT OF TEXAS
                                   HOUSTON DIVISION

                                                            §
    In re:                                                  §     Chapter 11
                                                            §
     SHALE SUPPORT GLOBAL HOLDINGS,                         §     Case No. 19-33884 (DRJ)
                  1
     LLC, et al.,                                           §
                                                            §
                                    Debtors.                §     (Jointly Administered)
                                                            §

              JOINT PLAN OF REORGANIZATION OF SHALE SUPPORT GLOBAL
                 HOLDINGS, ET AL., AND BSP AGENCY, LLC PURSUANT TO
                        CHAPTER 11 OF THE BANKRUPTCY CODE


Shari L. Heyen
Texas Bar No. 09564750
HeyenS@gtlaw.com
Karl Burrer
Texas Bar No. 24043584
Burrerk@gtlaw.com
David R. Eastlake
Texas Bar No. 24074165
EastlakeD@gtlaw.com
1000 Louisiana St., Suite 1700
Houston, Texas 77002
Telephone:    (713) 374-3500
Facsimile:    (713) 374-3505


Counsel to the Debtors
and Debtors in Possession

Dated: August 19, 2019




1
 The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, are: Shale Support Global Holdings, LLC (5328); Shale Support Holdings, LLC (7814); Stanton Rail Yard,
LLC (5976); Southton Rail Yard, LLC (8704); Drying Facility Assets Holding, LLC (6424); Shale Energy Support,
LLC (8523); Mine Assets Holding, LLC (4401); and Wet Mine Assets Holding, LLC (2879). The service address for
Debtor Stanton Rail Yard, LLC is 32731 Egypt Lane, Magnolia, Texas 77354. For the remainder of the Debtors, it is
600 Jefferson Street, Suite 602, Lafayette, Louisiana 70501.

    ACTIVE 45314496v1
          Case 19-33884 Document 199 Filed in TXSB on 08/19/19 Page 2 of 59




                                                   Table of Contents
ARTICLE I. DEFINED TERMS, RULES OF INTERPRETATION,
COMPUTATION OF TIME, AND GOVERNING LAW ..............................................................1
     A.     Defined Terms. ........................................................................................................1
     B.     Rules of Interpretation. ..........................................................................................14
     C.     Computation of Time. ............................................................................................14
     D.     Governing Law. .....................................................................................................14
     E.     Reference to Monetary Figures. .............................................................................15
     F.     Reference to the Debtors or the Reorganized Debtors...........................................15
     G.     Controlling Document. ..........................................................................................15

ARTICLE II. ADMINISTRATIVE CLAIMS AND PRIORITY CLAIMS .................................15
     A.     Administrative Claims. ..........................................................................................15
     B.     DIP Facility Claims................................................................................................16
     C.     Payment of Fees and Expenses Under DIP Orders ................................................16
     D.     Professional Fee Claims. ........................................................................................17
     E.     Priority Tax Claims. ...............................................................................................18

ARTICLE III. CLASSIFICATION AND TREATMENT OF CLAIMS AND
INTERESTS ..................................................................................................................................18
     A.      Classification of Claims and Interests....................................................................18
     B.      Treatment of Claims and Interests. ........................................................................19
     C.      Special Provision Governing Unimpaired Claims. ................................................23
     D.      Elimination of Vacant Classes ...............................................................................23
     E.      Voting Classes, Presumed Acceptance by Non-Voting Classes ............................23
     F.      Intercompany Interests ...........................................................................................23
     G.      Confirmation Pursuant to Sections 1129(a)(10) and 1129(b) of the
             Bankruptcy Code. ..................................................................................................23
     H.      Controversy Concerning Impairment. ...................................................................24
     I.      Subordinated Claims. .............................................................................................24

ARTICLE IV. MEANS FOR IMPLEMENTATION OF THE PLAN..........................................24
     A.     General Settlement of Claims and Interests. ..........................................................24
     B.     Restructuring Transactions. ...................................................................................25
     C.     Reorganized Debtors..............................................................................................25
     D.     Sources of Consideration for Plan Distributions. ..................................................25
     E.     Corporate Existence. ..............................................................................................26
     F.     Vesting of Assets in the Reorganized Debtors. .....................................................26
     G.     Cancellation of Existing Securities and Agreements. ............................................27
     H.     Corporate Action. ...................................................................................................27
     I.     New Organizational Documents. ...........................................................................28
     J.     Directors and Officers of the Reorganized Debtors. ..............................................28
     K.     Effectuating Documents; Further Transactions. ....................................................28
     L.     Section 1146 Exemption. .......................................................................................29
     M.     Director and Officer Liability Insurance................................................................29
     N.     Employee and Retiree Benefits. .............................................................................29
 ACTIVE 45314496v1                                                    i
          Case 19-33884 Document 199 Filed in TXSB on 08/19/19 Page 3 of 59




           O.         Preservation of Causes of Action. ..........................................................................30

ARTICLE V. TREATMENT OF EXECUTORY CONTRACTS AND UNEXPIRED
LEASES .........................................................................................................................................31
     A.         Assumption and Rejection of Executory Contracts and Unexpired Leases. .........31
     B.         Indemnification Obligations. .................................................................................31
     C.         Claims Based on Rejection of Executory Contracts or Unexpired Leases. ...........32
     D.         Cure of Defaults for Executory Contracts and Unexpired Leases Assumed. ........32
     E.         Preexisting Obligations to the Debtors under Executory Contracts and
                Unexpired Leases. ..................................................................................................33
     F.         Insurance Policies. .................................................................................................33
     G.         Modifications, Amendments, Supplements, Restatements, or Other
                Agreements. ...........................................................................................................33
     H.         Reservation of Rights. ............................................................................................33
     I.         Nonoccurrence of Effective Date...........................................................................34
     J.         Contracts and Leases Entered Into After the Petition Date. ..................................34

ARTICLE VI. PROVISIONS GOVERNING DISTRIBUTIONS ................................................34
     A.     Timing and Calculation of Amounts to Be Distributed. ........................................34
     B.     Disbursing Agent. ..................................................................................................34
     C.     Rights and Powers of Disbursing Agent. ...............................................................35
     D.     Delivery of Distributions and Undeliverable or Unclaimed Distributions. ...........35
     E.     Manner of Payment. ...............................................................................................36
     F.     Distributions to Holders of Class 6 General Unsecured Claims. ...........................36
     G.     Section 1145 Exemption. .......................................................................................37
     H.     Compliance with Tax Requirements. .....................................................................37
     I.     Allocations. ............................................................................................................37
     J.     No Postpetition Interest on Claims. .......................................................................37
     K.     Foreign Currency Exchange Rate. .........................................................................38
     L.     Setoffs and Recoupment. .......................................................................................38
     M.     Claims Paid or Payable by Third Parties. ..............................................................38

ARTICLE VII. PROCEDURES FOR RESOLVING CONTINGENT,
UNLIQUIDATED, AND DISPUTED CLAIMS ..........................................................................39
     A.     Allowance of Claims..............................................................................................39
     B.     Claims Administration Responsibilities. ...............................................................39
     C.     Estimation of Claims and Interests. .......................................................................39
     D.     Adjustment to Claims or Interests without Objection............................................40
     E.     Time to File Objections to Claims. ........................................................................40
     F.     Disallowance of Claims or Interests. .....................................................................40
     G.     Amendments to Claims or Interests. ......................................................................40
     H.     No Distributions Pending Allowance. ...................................................................41
     I.     Distributions After Allowance. ..............................................................................41

ARTICLE VIII. SETTLEMENT, RELEASE, INJUNCTION, AND RELATED
PROVISIONS ................................................................................................................................41
     A.    Discharge of Claims and Termination of Interests. ...............................................41
 ACTIVE 45314496v1                                                     ii
           Case 19-33884 Document 199 Filed in TXSB on 08/19/19 Page 4 of 59




           B.         Release of Liens. ....................................................................................................42
           C.         Releases by the Debtors. ........................................................................................42
           D.         Releases by Holders of Claims and Interests. ........................................................43
           E.         Exculpation. ...........................................................................................................43
           F.         Injunction. ..............................................................................................................44
           G.         Protections Against Discriminatory Treatment. ....................................................45
           H.         Document Retention. .............................................................................................45
           I.         Reimbursement or Contribution. ...........................................................................45

ARTICLE IX. CONDITIONS PRECEDENT TO CONFIRMATION AND
CONSUMMATION OF THE PLAN ............................................................................................45
     A.     Conditions Precedent to the Effective Date. ..........................................................45
     B.     Waiver of Conditions. ............................................................................................46
     C.     Effect of Failure of Conditions. .............................................................................47

ARTICLE X. MODIFICATION, REVOCATION, OR WITHDRAWAL OF THE
PLAN .............................................................................................................................................47
      A.          Modification and Amendments..............................................................................47
      B.          Effect of Confirmation on Modifications. .............................................................47
      C.          Revocation or Withdrawal of Plan. ........................................................................47

ARTICLE XI. RETENTION OF JURISDICTION .......................................................................48

ARTICLE XII. MISCELLANEOUS PROVISIONS ....................................................................50
     A.     Immediate Binding Effect. .....................................................................................50
     B.     Additional Documents. ..........................................................................................50
     C.     Payment of Statutory Fees. ....................................................................................50
     D.     Statutory Committee and Cessation of Fee and Expense Payment. ......................50
     E.     Reservation of Rights. ............................................................................................50
     F.     Successors and Assigns..........................................................................................51
     G.     Notices. ..................................................................................................................51
     H.     Term of Injunctions or Stays..................................................................................52
     I.     Entire Agreement. ..................................................................................................52
     J.     Exhibits. .................................................................................................................52
     K.     Nonseverability of Plan Provisions........................................................................52
     L.     Votes Solicited in Good Faith. ...............................................................................53
     M.     Closing of Chapter 11 Cases. .................................................................................53
     N.     Waiver or Estoppel. ...............................................................................................53
     O.     Conflicts. ................................................................................................................53
     P.     Term Loan Agent and DIP Facility Agent Consent Rights. ..................................53




 ACTIVE 45314496v1                                                      iii
       Case 19-33884 Document 199 Filed in TXSB on 08/19/19 Page 5 of 59




                                        INTRODUCTION

       The Debtors and BSP propose this Plan for the resolution of the outstanding claims against
and interests in the Debtors pursuant to chapter 11 of the Bankruptcy Code. Capitalized terms
used herein and not otherwise defined shall have the meanings ascribed to such terms in Article
I.A hereof. Holders of Claims or Interests may refer to the Disclosure Statement for a discussion
of the Debtors’ history, businesses, assets, results of operations, historical financial information,
and accomplishments during the Chapter 11 Cases, and projections of future operations, as well as
a summary and description of the Plan and certain related matters. The Debtors and BSP are the
proponents of the Plan within the meaning of section 1129 of the Bankruptcy Code.

     ALL HOLDERS OF CLAIMS OR INTERESTS, TO THE EXTENT APPLICABLE, ARE
ENCOURAGED TO READ THE PLAN AND THE DISCLOSURE STATEMENT IN THEIR
ENTIRETY BEFORE VOTING TO ACCEPT OR REJECT THE PLAN.

                                    ARTICLE I.
                     DEFINED TERMS, RULES OF INTERPRETATION,
                     COMPUTATION OF TIME, AND GOVERNING LAW

A.     Defined Terms.

       As used in this Plan, capitalized terms have the meanings set forth below.

         1.     “Administrative Claim” means a Claim for costs and expenses of administration of
the Estates under sections 503(b), 507(b), or 1114(e)(2) of the Bankruptcy Code, including:
(a) the actual and necessary costs and expenses incurred on or after the Petition Date of preserving
the Estates and operating the businesses of the Debtors; (b) Allowed Professional Fee Claims in
the Chapter 11 Cases; and (c) all fees and charges assessed against the Estates under chapter 123
of title 28 of the United States Code, 28 U.S.C. §§ 1911-1930.

      2.    “Administrative Claim Bar Date” means the deadline for filing requests for
payment of Administrative Claims, which shall be 30 days after the Effective Date.

        3.    “Affiliate” has the meaning set forth in section 101(2) of the Bankruptcy Code.
With respect to any Person that is not a Debtor, the term “Affiliate” shall apply to such Person as
if the Person were a Debtor.

        4.     “Allowed” means, with respect to any Claim, except as otherwise provided in the
Plan: (a) a Claim that is evidenced by a Proof of Claim Filed by the Bar Date (or for which Claim
under the Plan, the Bankruptcy Code, or pursuant to a Final Order a Proof of Claim is not or shall
not be required to be Filed); (b) a Claim that is listed in the Schedules as not contingent, not
unliquidated, and not disputed, and for which no Proof of Claim, as applicable, has been timely
Filed; or (c) a Claim Allowed pursuant to the Plan or a Final Order of the Bankruptcy Court;
provided that with respect to a Claim described in clauses (a) and (b) above, such Claim shall be
considered Allowed only if and to the extent that, with respect to such Claim, no objection to the
allowance thereof has been interposed by any party in interest within the applicable period of time
fixed by the Plan, the Bankruptcy Code, the Bankruptcy Rules, or the Bankruptcy Court, or such
an objection is so interposed and the Claim, as applicable, shall have been Allowed by a Final
 ACTIVE 45314496v1                               1
        Case 19-33884 Document 199 Filed in TXSB on 08/19/19 Page 6 of 59




Order. Any Claim that has been or is hereafter listed in the Schedules as contingent, unliquidated,
or disputed, and for which no Proof of Claim is or has been timely Filed, is not considered
Allowed and shall be expunged without further action by the Debtors and without further notice
to any party or action, approval, or order of the Bankruptcy Court. Notwithstanding anything to
the contrary herein, no Claim of any Entity subject to section 502(d) of the Bankruptcy Code shall
be deemed Allowed unless and until such Entity pays in full the amount that it owes such Debtor
or Reorganized Debtor, as applicable. For the avoidance of doubt: (x) a Proof of Claim Filed
after the Bar Date shall not be Allowed for any purposes whatsoever absent entry of a Final Order
allowing such late-filed Claim; (y) notwithstanding anything to the contrary herein, the definition
of “Allowed” herein and therein incorporates by reference the terms of paragraph D of the interim
DIP Facility Order and any equivalent provision in any subsequent order approving the DIP
motion on a final basis, including that there shall be no requirement that the Revolving Lender,
Term Loan Agent, or Term Loan Lenders File a Proof of Claim in respect of any Secured Lender
Claim in order for such Secured Lender Claim to be allowed; and (z) the Debtors may
affirmatively determine to deem Unimpaired Claims Allowed to the same extent such Claims
would be allowed under applicable non-bankruptcy law. “Allow” and “Allowing” shall have
correlative meanings.

        5.    “Avoidance Actions” means any and all actual or potential Claims and Causes of
Action to avoid a transfer of property or an obligation incurred by any of the Debtors pursuant to
any applicable section of the Bankruptcy Code, including sections 544, 545, 547, 548, 549, 550,
551, 553(b), and 724(a) of the Bankruptcy Code, or under similar or related state or federal
statutes and common law.

        6.     “Bankruptcy Code” means title 11 of the United States Code, 11 U.S.C. §§ 101–
1532.

        7.    “Bankruptcy Court” means the United States Bankruptcy Court for the Southern
District of Texas, Houston Division.

        8.   “Bankruptcy Rules” means the Federal Rules of Bankruptcy Procedure
promulgated under section 2075 of the Judicial Code and the general, local, and chambers rules
of the Bankruptcy Court.

       9.     “Bar Date” means the date established by the Bankruptcy Court by which Proofs
of Claim must be Filed with respect to such Claims, other than Administrative Claims, Claims
held by Governmental Units, or other Claims or Interests for which the Bankruptcy Court entered
an order excluding the holders of such Claims or Interests from the requirement of Filing Proofs
of Claim.

        10.    “BSP” means BSP Agency, LLC.

        11. “Business Day” means any day, other than a Saturday, Sunday, or “legal holiday”
(as defined in Bankruptcy Rule 9006(a)).

        12.     “Cash” means cash and cash equivalents, including bank deposits, checks, and
other similar items in legal tender of the United States of America.

ACTIVE 45314496v1                               2
      Case 19-33884 Document 199 Filed in TXSB on 08/19/19 Page 7 of 59




        13. “Causes of Action” means any claims, interests, damages, remedies, causes of
action, demands, rights, actions, suits, obligations, liabilities, accounts, defenses, offsets, powers,
privileges, licenses, liens, indemnities, guaranties, and franchises of any kind or character
whatsoever, whether known or unknown, foreseen or unforeseen, existing or hereinafter arising,
contingent or non-contingent, liquidated or unliquidated, secured or unsecured, assertable,
directly or derivatively, matured or unmatured, suspected or unsuspected, in contract, tort, law,
equity, or otherwise. Causes of Action also include: (a) all rights of setoff, counterclaim, or
recoupment and claims under contracts or for breaches of duties imposed by law; (b) the right to
object to or otherwise contest Claims or Interests; (c) claims pursuant to sections 362, 510, 542,
543, 544 through 550, or 553 of the Bankruptcy Code; and (d) such claims and defenses as fraud,
mistake, duress, and usury, and any other defenses set forth in section 558 of the Bankruptcy
Code.

       14.    “Chapter 11 Cases” means (a) when used with reference to a particular Debtor, the
case pending for that Debtor under chapter 11 of the Bankruptcy Code in the Bankruptcy Court
and (b) when used with reference to all the Debtors, the procedurally consolidated chapter 11
cases pending for the Debtors in the Bankruptcy Court.

        15. “Claim” means any claim, as defined in section 101(5) of the Bankruptcy Code,
against any of the Debtors.

       16. “Claims and Balloting Agent” means Donlin, Recano & Company, the notice,
claims, and solicitation agent retained by the Debtors in the Chapter 11 Cases by Bankruptcy
Court order.

       17. “Claims Register” means the official register of Claims maintained by the Claims
and Balloting Agent.

       18. “Class” means a class of Claims or Interests as set forth in Article III hereof
pursuant to section 1122(a) of the Bankruptcy Code.

       19. “Class 6 Disputed Claims Reserve” means a reserve for a portion of the GUC
Recovery to be held by the Reorganized Debtors for the benefit of the holders of Disputed Claims
in each Sub-Class of Class 6, in an amount equal to the Plan Distributions such holders of
Disputed Claims would be entitled to receive on the date the GUC Recovery is distributed in
accordance with Article VI.F of the Plan if such Disputed Claims were Allowed in their full
amounts on such date (or, if applicable, the amounts of the Disputed Claims as estimated by the
Bankruptcy Court pursuant to Article VII.C of the Plan).

        20. “CM/ECF” means the Bankruptcy Court’s Case Management and Electronic Case
Filing system.

       21. “Committee” means the official committee of unsecured creditors appointed in the
Chapter 11 Cases [Docket No. 88].

       22.     “Confirmation” means the Bankruptcy Court’s entry of the Confirmation Order on
the docket of the Chapter 11 Cases, subject to all conditions specified in Article IX.A of the Plan
having been (a) satisfied or (b) waived pursuant to Article IX.B of the Plan.
ACTIVE 45314496v1                                 3
      Case 19-33884 Document 199 Filed in TXSB on 08/19/19 Page 8 of 59




       23. “Confirmation Date” means the date upon which the Bankruptcy Court enters the
Confirmation Order on the docket of the Chapter 11 Cases, within the meaning of Bankruptcy
Rules 5003 and 9021.

       24. “Confirmation Hearing” means the hearing held by the Bankruptcy Court on
confirmation of the Plan, pursuant to sections 1128 and 1129 of the Bankruptcy Code, as such
hearing may be continued from time to time.

       25. “Confirmation Order” means the order of the Bankruptcy Court confirming the
Plan pursuant to section 1129 of the Bankruptcy Code.

       26.     “Consummation” means the occurrence of the Effective Date.

        27. “Convenience Class Recovery Pool” means Cash in an amount not to exceed
$250,000; provided, however, that any remaining Cash in the Convenience Class Recovery Pool
after distributions to holders of Allowed Class 5 Claims shall be transferred to the Unsecured
Creditor Recovery Pool.

       28.     “Cudd” means Cudd Pumping Services, Inc.

       29. “Cudd Litigation” means ongoing litigation in United States District Court for the
Southern District of Texas, Houston Division between SRY and Cudd, captioned as Southton Rail
Yard, LLC v. Cudd Pumping Services, Inc., Civil Action No. 18:1632.

       30. “Cudd Litigation Claims” means the claims and causes of action asserted by any of
the Debtors or Reorganized Debtors in the Cudd Litigation.

        31. “Cudd Litigation Proceeds” means the net proceeds of the Cudd Litigation Claims
that are actually received by the Debtors or Reorganized Debtors, as the case may be, whether
through settlement or pursuant to a judgement, less any fees and costs (including attorneys’ and
expert fees and costs) incurred by the Debtors or Reorganized Debtors, as the case may be, in
connection with the Cudd Litigation.

        32. “Cure Claim” means a Claim based upon the Debtors’ defaults on an Executory
Contract or Unexpired Lease at the time such contract or lease is assumed by the Debtors pursuant
to section 365 of the Bankruptcy Code.

      33. “Debtors” means, collectively, each of the following: Shale Support Global
Holdings, LLC; Shale Support Holdings, LLC; Stanton Rail Yard, LLC; Southton Rail Yard,
LLC; Drying Facility Assets Holding, LLC; Shale Energy Support, LLC; Mine Assets Holding,
LLC; and Wet Mine Assets Holding, LLC.

        34. “Deficiency Term Loan Claim” means the portion an Allowed Term Loan Claim
that exceeds the amount of the corresponding Allowed Secured Term Loan Claim.

       35.     “DFAH” means Drying Facility Assets Holding, LLC.



ACTIVE 45314496v1                              4
      Case 19-33884 Document 199 Filed in TXSB on 08/19/19 Page 9 of 59




         36. “DIP Facility” means a senior secured super-priority delayed draw term loan
facility in an aggregate principal amount of $16.6 million, provided in connection with the DIP
Facility Loan Agreement and approved by the Bankruptcy Court on a final basis pursuant to the
DIP Facility Order.

       37. “DIP Facility Agent” means BSP, in its capacity as administrative agent under the
DIP Facility Loan Agreement, its successors, assigns, or any replacement agent appointed
pursuant to the terms of the DIP Facility Loan Agreement.

        38.    “DIP Facility Claim” means a Claim held by the DIP Facility Lenders or the DIP
Facility Agent arising under or relating to the DIP Facility Loan Agreement or the DIP Facility
Order, including any and all fees, interests paid in kind, and accrued but unpaid interest and fees
arising under the DIP Facility Loan Agreement.

       39. “DIP Facility Claim Amount” means the aggregate principal amount with respect
to drawn amounts under the DIP Facility, plus any unpaid accrued interest and unpaid fees,
expenses, and other obligations under the DIP Facility Loan Agreement as of the Effective Date.

       40. “DIP Facility Loan Agreement” means the Senior Secured, Super-Priority Debtor
in Possession Credit and Security Agreement dated as of July 12, 2019, by and among each of the
Debtors, the DIP Facility Agent, and the DIP Facility Lenders.

      41. “DIP Facility Lenders” means, collectively, the lenders under the DIP Facility Loan
Agreement and their successors and permitted assigns.

       42. “DIP Facility Order” means, collectively, (a) the Interim Order Pursuant to 11
U.S.C. §§ 105, 361, 362, 363, 364, and 507, and Local Rule 4001-2 (i) Authorizing Debtors to
Use Cash Collateral and Obtain Post-Petition Financing, (ii) Granting Liens and Providing
Super-Priority Administrative Expense Status, (iii) Granting Adequate Protection, (iv)
Scheduling a Final Hearing, and (v) Granting Related Relief [Docket No. 36], and (b) the Final
Order Pursuant to 11 U.S.C. §§ 105, 361, 362, 363, 364, and 507, Bankruptcy Rules 2002, 4001,
6004, and 9014, and Local Rule 4001-2 (i) Authorizing Debtors to Use Cash Collateral and
Obtain Post-Petition Financing, (ii) Granting Liens and Providing Super-Priority Administrative
Expense Status, (iii) Granting Adequate Protection, and (iv) Granting Related Relief [Docket
No. 194].

        43. “Disbursing Agent” means the Reorganized Debtors or the Entity or Entities
selected by the Debtors or the Reorganized Debtors, as applicable, to make or facilitate
distributions pursuant to the Plan.

       44. “Disclosure Statement” means the Disclosure Statement Relating to the Joint Plan
of Reorganization of Shale Support Global Holdings, LLC., et al., and BSP Agency, LLC Pursuant
to Chapter 11 of the Bankruptcy Code, dated August 19, 2019, including all exhibits and
schedules thereto and references therein that relate to the Plan, that is prepared and distributed in
accordance with the Bankruptcy Code, the Bankruptcy Rules, and any other applicable law.



ACTIVE 45314496v1                                5
       Case 19-33884 Document 199 Filed in TXSB on 08/19/19 Page 10 of 59




       45. “Disclosure Statement Order” means the order of the Bankruptcy Court approving
the Disclosure Statement, and the procedures for solicitation of the Disclosure Statement, in form
and substance acceptable to the Term Loan Agent.

       46. “Disputed Claim” or “Disputed Interest” means any Claim or Interest that the
Debtors or Reorganized Debtors, as applicable, believe is unliquidated, disputed, or contingent
and which has not been Allowed by Final Order of a court of competent jurisdiction or by
agreement with the Debtors or Reorganized Debtors, as applicable.

        47. “Distribution Record Date” means the record date for purposes of making
distributions under the Plan on account of Allowed Claims, which date shall be the first day of
the Confirmation Hearing.

       48. “Effective Date” means the date that is the first Business Day after the Confirmation
Date on which (a) no stay of the Confirmation Order is in effect, (b) all conditions precedent to
the occurrence of the Effective Date set forth in Article IX.A. of the Plan have been satisfied or
waived in accordance with Article IX.B. of the Plan, and (c) the Debtors, with the consent of the
Term Loan Agent, declare the Plan effective. Any action to be taken on the Effective Date may
be taken on or as soon as reasonably practicable thereafter.

      49. “Employment Obligations” means any existing obligations to employees to be
assumed, reinstated, or honored, as applicable, in accordance with Article IV.N of the Plan.

        50.    “Entity” means any entity, as defined in section 101(15) of the Bankruptcy Code.

      51. “Equity Security” means any equity security, as defined in section 101(16) of the
Bankruptcy Code, in a Debtor.

       52. “Estate” means, as to each Debtor, the estate created for the Debtor in its Chapter 11
Case pursuant to section 541 of the Bankruptcy Code.

        53.    “Exchange Act” means the Securities Exchange Act of 1934, 15 U.S.C. § 78a, et
seq.

        54. “Executory Contract” means a contract to which one or more of the Debtors is a
party and that is subject to assumption or rejection under section 365 of the Bankruptcy Code.

        55.    “Exculpated Parties” means, collectively, and in each case, in its capacity as such:
(i) the Debtors; (ii) the Committee and its respective members; and (iii) with respect to each of
the foregoing, such Entity and its current and former Affiliates, and such Entity’s and its current
and former Affiliates’ current and former equity holders, subsidiaries, officers, directors,
managers, principals, members, employees, agents, advisory board members, financial advisors,
partners, attorneys, accountants, investment bankers, consultants, representatives, and other
professionals, each in their capacity as such.

        56. “Exit Facility” means a senior secured credit facility to be arranged and provided
by one or more commercial lending institutions in a minimum amount of $80 million, on terms
satisfactory to the Debtors or the Reorganized Debtors, as applicable, and the Term Loan Agent.
ACTIVE 45314496v1                               6
     Case 19-33884 Document 199 Filed in TXSB on 08/19/19 Page 11 of 59




       57. “Exit Facility Agent” means the administrative agent under the Exit Facility Loan
Agreement, its successors, assigns, or any replacement agent appointed pursuant to the terms of
the Exit Facility Documents.

        58. “Exit Facility Documents” means the Exit Facility and any other guarantee,
security, and relevant documentation with respect to the Exit Facility, as applicable.

      59. “Exit Facility Lenders” means those lenders party to the Exit Facility Loan
Agreement.

        60. “Exit Facility Loan Agreement” means that certain loan agreement memorializing
the Exit Facility, which shall be entered into among one or more of the Debtors or the Reorganized
Debtors (as applicable), the Exit Facility Agent, and the Exit Facility Lenders.

        61.    “Federal Judgment Rate” means the federal judgment rate in effect as of the
Petition Date.

       62. “File” or “Filed” means file, filed, or filing with the Bankruptcy Court or its
authorized designee in the Chapter 11 Cases.

        63. “Final Order” means, as applicable, an order or judgment of the Bankruptcy Court
or other court of competent jurisdiction with respect to the relevant subject matter that has not
been reversed, stayed, modified, or amended, and as to which the time to appeal or seek certiorari
has expired and no appeal or petition for certiorari has been timely taken, or as to which any
appeal that has been taken or any petition for certiorari that has been or may be filed has been
resolved by the highest court to which the order or judgment could be appealed or from which
certiorari could be sought or the new trial, reargument, or rehearing shall have been denied,
resulted in no modification of such order, or has otherwise been dismissed with prejudice.

      64. “General Unsecured Claim” means any Unsecured Claim that is not an Unsecured
Convenience Class Claim.

        65. “Governmental Unit” means any governmental unit, as defined in section 101(27)
of the Bankruptcy Code.

        66. “GUC Allocation of Cudd Proceeds” means 50% of the Cudd Litigation Proceeds
less the amount of the Minimum GUC Recovery.

       67. “GUC Recovery” means, for each Sub-Class of General Unsecured Claims, (x) the
sum of (a) the Minimum GUC Recovery and (b) the GUC Allocation of the Cudd Proceeds,
multiplied by (y) the Sub-Class Allocation Percentage applicable to such Sub-Class.

        68. “Impaired” means, with respect to a Class of Claims or Interests, a Class of Claims
or Interests that is impaired within the meaning of section 1124 of the Bankruptcy Code.

       69.     “Insider” has the meaning set forth in section 101(31) of the Bankruptcy Code.

       70.     “Intercompany Claim” means any Claim held by a Debtor against another Debtor.

ACTIVE 45314496v1                              7
     Case 19-33884 Document 199 Filed in TXSB on 08/19/19 Page 12 of 59




        71. “Intercompany Interest” means an Interest in one Debtor held by another Debtor,
other than an Interest in SSH.

        72. “Interest” means any Equity Security in any Debtor and any other rights, options,
warrants, stock appreciation rights, phantom stock rights, restricted stock units, redemption rights,
repurchase rights, convertible, exercisable or exchangeable securities or other agreements,
arrangements or commitments of any character relating to, or whose value is related to, any such
interest or other ownership interest in any Debtor.

       73.     “Judicial Code” means title 28 of the United States Code, 28 U.S.C. §§ 1–4001.

       74.     “Lien” means a lien as defined in section 101(37) of the Bankruptcy Code.

       75.     “MAH” means Mine Assets Holding, LLC.

       76.     “Minimum GUC Recovery” means $1,000,000.

        77. “New Board” means the board of directors of the Reorganized Debtors on and after
the Effective Date to be appointed by the Term Loan Agent, in consultation with the Reorganized
Debtors’ management, and the identities of the directors on the New Board shall be set forth in
the Plan Supplement, to the extent known at the time of filing, provided, however, that the New
Board shall be appointed in compliance with section 1129(a)(5) of the Bankruptcy Code.

        78. “New Membership Interests” means 100% of the membership interests in SSH
issued and outstanding as of the Effective Date to be distributed to the holders of Allowed Secured
Term Loan Claims in accordance with the Plan.

        79. “New Organizational Documents” means the documents providing for corporate
governance of the Reorganized Debtors, including charters, bylaws, operating agreements, or
other organizational documents or shareholders’ agreements, as applicable, which shall be
consistent with section 1123(a)(6) of the Bankruptcy Code (as applicable), and shall be included
in the Plan Supplement.

        80. “Other Priority Claim” means any Claim, other than an Administrative Claim or a
Priority Tax Claim, entitled to priority in right of payment under section 507(a) of the Bankruptcy
Code.

        81. “Other Secured Claim” means any Secured Claim, other than a Secured Lender
Claim or a DIP Facility Claim, including any Secured Tax Claim or any Claim arising under,
derived from, or based upon any letter of credit issued in favor of one or more Debtors, the
reimbursement obligation for which is either secured by a Lien on collateral or is subject to a
valid right of setoff pursuant to section 553 of the Bankruptcy Code.

       82.     “Person” has the meaning set forth in section 101(41) of the Bankruptcy Code.

       83. “Petition Date” means July 11, 2019, the date on which the Debtors commenced
the Chapter 11 Cases.


ACTIVE 45314496v1                                8
     Case 19-33884 Document 199 Filed in TXSB on 08/19/19 Page 13 of 59




       84. “Plan” means this Joint Plan of Reorganization of Shale Support Global Holdings,
LLC, et al., and BSP Agency, LLC Pursuant to Chapter 11 of the Bankruptcy Code, including the
Plan Supplement, which is incorporated herein by reference.

      85. “Plan Distribution” means a payment or distribution to holders of Allowed Claims,
Allowed Interests, or other eligible Entities under the Plan.

        86. “Plan Settlement” means the good faith compromise and settlement of all Claims,
Interests, and controversies as described in Article IV.A of the Plan.

       87. “Plan Settlement Parties” means, collectively: (a) the Debtors; (b) the Term Loan
Agent; (c) the Term Loan Lenders; (d) the DIP Facility Agent; and (e) the DIP Facility Lenders,
each of which are party to the Plan Settlement.

        88. “Plan Supplement” means the compilation of documents and forms of documents,
agreements, schedules, and exhibits to the Plan (in each case, in form and substance satisfactory
to the Debtors and the Term Loan Agent (and such other consent rights provided for in the
definitions of such documents) and as may be altered, amended, modified, or supplemented from
time to time in accordance with the terms hereof and in accordance with the Bankruptcy Code
and Bankruptcy Rules) to be Filed by the Debtors no later than five days before the Voting
Deadline or such later date as may be approved by the Bankruptcy Court on notice to parties in
interest, including the following, as applicable: (a) New Organizational Documents; (b) Exit
Facility Documents; (c) Schedule of Rejected Executory Contracts and Unexpired Leases; (d)
Schedule of Assumed Executory Contracts and Unexpired Leases; and (e) Schedule of Retained
Causes of Action.

        89.    “Priority Tax Claim” means any Claim of a Governmental Unit of the kind
specified in section 507(a)(8) of the Bankruptcy Code.

        90. “Pro Rata” means the proportion that an Allowed Claim or an Allowed Interest in
a particular Class bears to the aggregate amount of Allowed Claims or Allowed Interests in that
Class.

       91. “Professional” means an Entity: (a) employed pursuant to a Bankruptcy Court
order in accordance with sections 327, 363, or 1103 of the Bankruptcy Code and to be
compensated for services rendered prior to or on the Confirmation Date, pursuant to sections 327,
328, 329, 330, 331, and 363 of the Bankruptcy Code; or (b) awarded compensation and
reimbursement by the Bankruptcy Court pursuant to section 503(b)(4) of the Bankruptcy Code.

       92. “Professional Fee Amount” means the aggregate amount of Professional Fee
Claims and other unpaid fees and expenses of Professionals that the Professionals estimate they
have incurred or will incur in rendering services to the Debtors as set forth in Article II.D of the
Plan.

       93. “Professional Fee Claim” means a Claim by a professional seeking an award by
the Bankruptcy Court of compensation for services rendered or reimbursement of expenses
incurred through and including the Confirmation Date under sections 330, 331, 503(b)(2),
503(b)(3), 503(b)(4), or 503(b)(5) of the Bankruptcy Code.
ACTIVE 45314496v1                               9
     Case 19-33884 Document 199 Filed in TXSB on 08/19/19 Page 14 of 59




       94. “Professional Fee Escrow Account” means an interest-bearing account funded by
the Debtors with Cash on the Effective Date in an amount equal to the Professional Fee Amount.

       95. “Proof of Claim” means a proof of Claim Filed against any of the Debtors in the
Chapter 11 Cases by the applicable Bar Date.

       96. “Refinancing Facility” means a secured credit facility, acceptable to the Debtors or
the Reorganized Debtors, as the case may be, and the Term Loan Agent, which can constitute a
portion of the Exit Facility, that refinances the Revolving Credit Facility.

        97. “Reinstate,” “Reinstated,” or “Reinstatement” means with respect to Claims and
Interests, that the Claim or Interest shall be rendered Unimpaired in accordance with section 1124
of the Bankruptcy Code.

        98. “Released Party” means collectively, and in each case, in its capacity as such:
(i) the DIP Facility Lenders; (ii) the DIP Facility Agent; (iii) the Term Loan Agent; (iv) the Term
Loan Lenders; (v) the Exit Facility Lenders; (vi) the Exit Facility Agent; and (vii) with respect to
each of the Debtors, the Reorganized Debtors, and each of the foregoing entities in clauses
(i) through (vii), such Entity and its current and former Affiliates and subsidiaries, and such
Entities’ and their current and former Affiliates’ and subsidiaries’ current and former directors,
managers, officers, equity holders (regardless of whether such interests are held directly or
indirectly), predecessors, successors, and assigns, subsidiaries, and each of their respective
current and former equity holders, officers, directors, managers, principals, members, employees,
agents, advisory board members, financial advisors, partners, attorneys, accountants, investment
bankers, consultants, representatives, and other professionals; provided that any holder of a Claim
or Interest that (x) validly opts out of the releases contained in the Plan or (y) files an objection
to the releases contained in the Plan shall not be a “Released Party.” For the avoidance of doubt,
the Revolving Lender is not a released party.

         99. “Releasing Parties” means collectively, (a) the DIP Facility Lenders, (b) the DIP
Facility Agent, (c) the Term Loan Agent, (d) the Term Loan Lenders, (e) the Exit Facility
Lenders, (f) the Exit Facility Agent, (g) the Committee and its members (h) all holders of Claims,
(i) all holders of Interests, and (j) each of the Debtors, the Reorganized Debtors, and with respect
to each of the foregoing entities in clauses (a) through (j), such Entity and its current and former
Affiliates and subsidiaries, and such Entities’ and their current and former Affiliates’ and
subsidiaries’ current and former directors, managers, officers, equity holders (regardless of
whether such interests are held directly or indirectly), predecessors, successors, and assigns,
subsidiaries, and each of their respective current and former equity holders, officers, directors,
managers, principals, members, employees, agents, advisory board members, financial advisors,
partners, attorneys, accountants, investment bankers, consultants, representatives, and other
professionals, each in their capacity as such collectively; provided that any holder of a Claim or
Interest that (x) validly opts out of the releases contained in the Plan or (y) files an objection to
the releases contained in the Plan shall not be a “Releasing Party.”

       100. “Reorganized Debtor” means a Debtor, or any successor or assign thereto, by
merger, consolidation, or otherwise, on and after the Effective Date.


ACTIVE 45314496v1                               10
     Case 19-33884 Document 199 Filed in TXSB on 08/19/19 Page 15 of 59




       101. “Restructuring Transactions” means the transactions described in Article IV.B of
the Plan.

       102. “Revolving Credit Agreement” means that certain Credit Agreement, dated as of
February 28, 2018 (as amended, restated, assigned or otherwise modified), by and among the
Revolving Lender and each of the Debtors.

       103. “Revolving Credit Facility” means the secured revolving credit facility provided by
the Revolving Lender in connection with the Revolving Credit Agreement.

        104. “Revolving Credit Facility Claim” means a Claim held by the Revolving Lender
arising under or relating to the Revolving Credit Agreement, including any and all fees, interests
paid in kind, and accrued but unpaid interest and fees arising under the Revolving Credit
Agreement.

        105. “Revolving Credit Facility Claim Amount” means the aggregate principal amount
with respect to drawn amounts under the Revolving Credit Facility, plus any unpaid accrued
interest and unpaid fees, expenses, and other obligations under the Revolving Credit Agreement
as of the Effective Date.

      106. “Revolving Lender” means Siena Lending Group LLC, as lender under the
Revolving Credit Agreement, and its successors and permitted assigns.

       107. “Schedule of Assumed Executory Contracts and Unexpired Leases” means the
schedule of Executory Contracts and Unexpired Leases to be assumed by the Debtors pursuant to
the Plan, as the same may be amended, modified, or supplemented from time to time.

       108. “Schedule of Rejected Executory Contracts and Unexpired Leases” means the
schedule of Executory Contracts and Unexpired Leases to be rejected by the Debtors pursuant to
the Plan Debtors pursuant to the Plan, as the same may be amended, modified, or supplemented
from time to time.

        109. “Schedule of Retained Causes of Action” means the schedule of certain Causes of
Action of the Debtors that are not released, waived, or transferred pursuant to the Plan, which
shall be acceptable to the Debtors, the Term Loan Agent, and the Committee, and as the same
may be amended, modified, or supplemented from time to time with the consent of the Term Loan
Agent, the Debtors and the Committee.

        110. “Schedules” means, collectively, the schedules of assets and liabilities, Schedule of
Executory Contracts or Unexpired Leases, Schedule of Retained Causes of Action, and statement
of financial affairs Filed by the Debtors pursuant to section 521 of the Bankruptcy Code, the
official bankruptcy forms, and the Bankruptcy Rules, as they may be amended, modified, or
supplemented from time to time.

       111. “SEC” means the U.S. Securities and Exchange Commission.




ACTIVE 45314496v1                              11
     Case 19-33884 Document 199 Filed in TXSB on 08/19/19 Page 16 of 59




        112. “Secured Claim” means a Claim: (a) secured by a Lien on collateral to the extent
of the value of such collateral, as determined in accordance with section 506(a) of the Bankruptcy
Code or (b) subject to a valid right of setoff pursuant to section 553 of the Bankruptcy Code.

        113. “Secured Lender Claim” means a Secured Term Loan Claim or a Revolving Credit
Facility Claim.

       114. “Secured Tax Claim” means any Secured Claim that, absent its secured status,
would be entitled to priority in right of payment under section 507(a)(8) of the Bankruptcy Code
(determined irrespective of time limitations), including any related Secured Claim for penalties.

       115. “Secured Term Loan Claim” means the portion of a Term Loan Claim that is a
Secured Claim.

        116. “Secured Term Loan Claim Recovery” means (i) the New Membership Interests
and (ii) a portion of the Exit Facility.

       117. “Securities Act” means the Securities Act of 1933, as amended, 15 U.S.C. §§ 77a–
77aa, or any similar federal, state, or local law.

       118. “Security” means any security, as defined in section 2(a)(1) of the Securities Act.

       119. “SES” means Shale Energy Support, LLC.

       120.    “SRY” means Southton Rail Yard, LLC.

       121. “SSGH” means Shale Support Global Holdings, LLC.

       122. “SSH” means Shale Support Holdings, LLC.

       123. “Stanton” means Stanton Rail Yard, LLC.

       124. “Sub-Class” means, for each Class, the separate sub-Class for each Debtor, as
described in Article III.A.

       125. “Sub-Class Allocation Percentage” means the percentage of the aggregate GUC
Recovery (taking into account all Sub-Classes of Class 6) allocated to each Sub-Class in Class 6,
which percentage for each Sub-Class (by Debtor) is as follows:

                            Debtor                     Sub-Class Allocation Percentage

            Shale Support Global Holdings, LLC                      0%
                Shale Support Holdings, LLC                         0%
                    Stanton Rail Yard, LLC                          0%
                    Southton Rail Yard, LLC                         30%
            Drying Facility Assets Holding, LLC                     12%

ACTIVE 45314496v1                                 12
      Case 19-33884 Document 199 Filed in TXSB on 08/19/19 Page 17 of 59




                     Shale Energy Support, LLC                       52%
                     Mine Assets Holding, LLC                         0%
                Wet Mine Assets Holding, LLC                         6%s

       126. “Subordinated Claim” means a Claim of the type described in and subject to
subordination pursuant to section 510 of the Bankruptcy Code.

        127. “Subsidiary Debtors” means WMAH, DFAH, SRY, and SES.

        128. “Term Loan Agent” means BSP, in its capacity as administrative agent under the
Term Loan Agreement, its successors, assigns, or any replacement agent appointed pursuant to
the terms of the Term Loan Agreement.

      129. “Term Loan Lenders” means, collectively, the lenders under the Term Loan
Agreement and their successors and permitted assigns.

        130. “Term Loan Agreement” means that certain Amended and Restated Credit Agreement,
dated as of August 15, 2017 (as amended, restated, assigned or otherwise modified), by and among each
of the Debtors, the Term Loan Agent, and the Term Loan Lenders.

        131. “Term Loan Claim” means a Claim held by the Term Loan Lenders or the Term
Loan Agent arising under or relating to the Term Loan Agreement, including any and all fees,
interests paid in kind, and accrued but unpaid interest and fees arising under the Term Loan
Agreement.

         132. “Unexpired Lease” means a lease to which one or more of the Debtors is a party
that is subject to assumption or rejection under section 365 of the Bankruptcy Code.

       133. “Unimpaired” means, with respect to a Class of Claims or Interests, a Class of
Claims or Interests that is unimpaired within the meaning of section 1124 of the Bankruptcy Code.

       134. “Unsecured Claim” means any Claim that is not an Administrative Claim, a
Professional Fee Claim, a Secured Tax Claim, an Other Secured Claim, a Priority Tax Claim, an
Other Priority Claim, a Secured Lender Claim, or a DIP Facility Claim.

        135. “Unsecured Convenience Class Claim” means: (a) any Unsecured Claim (including
prepetition accrued interest) in the amount of $30,000 or less that does not elect on its ballot to
be treated as a General Unsecured Claim; or (b) any General Unsecured Claim (including
prepetition accrued interest) in an amount in excess of $30,000 that the holder thereof elects,
pursuant to such holder’s ballot or such other election accepted by the Debtors, to have reduced
to the amount of $30,000 and to be treated as a Class 5 Unsecured Convenience Class Claim.

        136.    “Voting Deadline” means October 21, 2019 at 4:00 p.m. prevailing Central Time.

        137. “WMAH” means Wet Mine Assets Holding, LLC.


 ACTIVE 45314496v1                               13
       Case 19-33884 Document 199 Filed in TXSB on 08/19/19 Page 18 of 59




B.      Rules of Interpretation.

        For purposes of this Plan: (1) in the appropriate context, each term, whether stated in the
singular or the plural, shall include both the singular and the plural, and pronouns stated in the
masculine, feminine, or neuter gender shall include the masculine, feminine, and the neuter gender;
(2) unless otherwise specified, any reference herein to a contract, lease, instrument, release,
indenture, or other agreement or document being in a particular form or on particular terms and
conditions means that the referenced document shall be substantially in that form or substantially
on those terms and conditions; (3) unless otherwise specified, any reference herein to an existing
document, schedule, or exhibit, whether or not Filed, having been Filed or to be Filed shall mean
that document, schedule, or exhibit, as it may thereafter be amended, modified, or supplemented;
(4) any reference to an Entity as a holder of a Claim or Interest includes that Entity’s successors
and assigns; (5) unless otherwise specified, all references herein to “Articles” are references to
Articles hereof or hereto; (6) unless otherwise specified, all references herein to exhibits are
references to exhibits in the Plan Supplement; (7) unless otherwise specified, the words “herein,”
“hereof,” and “hereto” refer to the Plan in its entirety rather than to a particular portion of the Plan;
(8) subject to the provisions of any contract, certificate of incorporation, by-law, instrument,
release, or other agreement or document entered into in connection with the Plan, the rights and
obligations arising pursuant to the Plan shall be governed by, and construed and enforced in
accordance with the applicable federal law, including the Bankruptcy Code and Bankruptcy Rules;
(9) captions and headings to Articles are inserted for convenience of reference only and are not
intended to be a part of or to affect the interpretation of the Plan; (10) unless otherwise specified
herein, the rules of construction set forth in section 102 of the Bankruptcy Code shall apply;
(11) any term used in capitalized form herein that is not otherwise defined but that is used in the
Bankruptcy Code or the Bankruptcy Rules shall have the meaning assigned to that term in the
Bankruptcy Code or the Bankruptcy Rules, as the case may be; (12) all references to docket
numbers of documents Filed in the Chapter 11 Cases are references to the docket numbers under
the Bankruptcy Court’s CM/ECF system; (13) all references to statutes, regulations, orders, rules
of courts, and the like shall mean as amended from time to time, and as applicable to the
Chapter 11 Cases, unless otherwise stated; and (14) any immaterial effectuating provisions may
be interpreted by the Reorganized Debtors in such a manner that is consistent with the overall
purpose and intent of the Plan all without further notice to or action, order, or approval of the
Bankruptcy Court or any other Entity.

C.      Computation of Time.

        Unless otherwise specifically stated herein, the provisions of Bankruptcy Rule 9006(a)
shall apply in computing any period of time prescribed or allowed herein. If the date on which a
transaction may occur pursuant to the Plan shall occur on a day that is not a Business Day, then
such transaction shall instead occur on the next succeeding Business Day.

D.      Governing Law.

       Unless a rule of law or procedure is supplied by federal law (including the Bankruptcy
Code and Bankruptcy Rules) or unless otherwise specifically stated, the laws of the State of Texas,
without giving effect to the principles of conflict of laws, shall govern the rights, obligations,
construction, and implementation of the Plan, any agreements, documents, instruments, or

 ACTIVE 45314496v1                                 14
      Case 19-33884 Document 199 Filed in TXSB on 08/19/19 Page 19 of 59




contracts executed or entered into in connection with the Plan (except as otherwise set forth in
those agreements, in which case the governing law of such agreement shall control), and corporate
governance matters; provided, however, that corporate governance matters relating to the Debtors
or the Reorganized Debtors, as applicable, not incorporated in Texas shall be governed by the laws
of the state of incorporation of the relevant Debtor or the Reorganized Debtors, as applicable.

E.     Reference to Monetary Figures.

      All references in the Plan to monetary figures shall refer to currency of the United States
of America, unless otherwise expressly provided.

F.     Reference to the Debtors or the Reorganized Debtors.

        Except as otherwise specifically provided in the Plan to the contrary, references in the
Plan to the Debtors or the Reorganized Debtors shall mean the Debtors and the Reorganized
Debtors, as applicable, to the extent the context requires.

G.     Controlling Document.

        In the event of an inconsistency between the Plan, and the Disclosure Statement, the terms
of the Plan shall control in all respects. In the event of an inconsistency between the Plan and the
Plan Supplement, the terms of the relevant provision in the Plan shall control (unless stated
otherwise in such Plan document or in the Confirmation Order). In the event of an inconsistency
between the Confirmation Order and the Plan, the Confirmation Order shall control.

                                     ARTICLE II.
                     ADMINISTRATIVE CLAIMS AND PRIORITY CLAIMS

        In accordance with section 1123(a)(1) of the Bankruptcy Code, Administrative Claims,
Professional Fee Claims, DIP Facility Claims and Priority Tax Claims have not been classified
and, thus, are excluded from the Classes of Claims and Interests set forth in Article III hereof.

A.     Administrative Claims.

        Unless otherwise agreed to by the holder of an Allowed Administrative Claim and the
Debtors or the Reorganized Debtors, as applicable, each holder of an Allowed Administrative
Claim (other than holders of Professional Fee Claims and Claims for fees and expenses pursuant
to section 1930 of chapter 123 of title 28 of the United States Code) will receive in full and final
satisfaction of its Administrative Claim an amount of Cash equal to the amount of such Allowed
Administrative Claim in accordance with the following: (1) if an Administrative Claim is Allowed
on or prior to the Effective Date, on the Effective Date or as soon as reasonably practicable
thereafter (or, if not then due, when such Allowed Administrative Claim becomes due or as soon
as reasonably practicable thereafter); (2) if such Administrative Claim is not Allowed as of the
Effective Date, no later than 30 days after the date on which an order allowing such Administrative
Claim becomes a Final Order, or as soon as reasonably practicable thereafter; (3) if such Allowed
Administrative Claim is based on liabilities incurred by the Debtors in the ordinary course of their
businesses after the Petition Date in accordance with the terms and conditions of the particular
transaction giving rise to such Allowed Administrative Claim without any further action by the
 ACTIVE 45314496v1                              15
      Case 19-33884 Document 199 Filed in TXSB on 08/19/19 Page 20 of 59




holders of such Allowed Administrative Claim; (4) at such time and upon such terms as may be
agreed upon by such holder and the Debtors or the Reorganized Debtors, as applicable; or (5) at
such time and upon such terms as set forth in an order of the Bankruptcy Court.

        Except for Professional Fee Claims and DIP Facility Claims, and unless previously Filed,
requests for payment of Administrative Claims must be Filed and served on the Reorganized
Debtors no later than the Administrative Claim Bar Date pursuant to the procedures specified in
the Confirmation Order and the notice of the occurrence of the Effective Date. Objections to such
requests must be Filed and served on the requesting party by the later of (1) 180 days after the
Effective Date and (2) 180 days after the Filing of the applicable request for payment of the
Administrative Claims, if applicable. After notice and a hearing in accordance with the procedures
established by the Bankruptcy Code and prior Bankruptcy Court orders, the Allowed amounts, if
any, of Administrative Claims shall be determined by, and satisfied in accordance with an order
of, the Bankruptcy Court.

       Holders of Administrative Claims that are required to File and serve a request for such
payment of such Administrative Claims that do not file and serve such a request by the
Administrative Claim Bar Date shall be forever barred, estopped, and enjoined from asserting such
Administrative Claims against the Debtors, the Reorganized Debtors or their property, and such
Administrative Claims shall be deemed discharged as of the Effective Date without the need for
any notices, objection, or other action from the Reorganized Debtors or any action or approval by
the Bankruptcy Court.

B.     DIP Facility Claims.

        Except to the extent that a holder of an Allowed DIP Facility Claim agrees to a less
favorable treatment, in full and final satisfaction, settlement, release, and discharge of, and in
exchange for, each Allowed DIP Facility Claim, the holder of such Allowed DIP Facility Claim
shall receive a principal portion of the Exit Facility equal to the DIP Facility Claim Amount, and
all commitments under the DIP Facility Loan Agreement shall terminate. For the avoidance of
doubt, the DIP Facility Claims shall be Allowed in the amount of the DIP Facility Claim Amount.
Upon the satisfaction of the DIP Facility Claims in accordance with the terms of this Plan, on the
Effective Date all liens and security interests granted to secure such obligations shall be terminated
and of no further force and effect.

C.     Payment of Fees and Expenses Under DIP Orders

        On the Effective Date, the Debtors or Reorganized Debtors (as applicable) shall pay all
fees, expenses and disbursements of (a) the DIP Facility Agent and (b) the Revolving Lender, in
each case, that have accrued and are unpaid as of the Effective Date and are required to be paid
under or pursuant to the applicable DIP Facility Order. All payments of fees, expenses, or
disbursements pursuant to this Article II.C shall be subject in all respects to the terms of the DIP
Facility Order. The Debtors’ obligation to reimburse the DIP Facility Agent and the Revolving
Lender under, as applicable, the DIP Facility Loan Agreement, the Revolving Credit Agreement,
or the DIP Facility Order, for all fees, expenses, and disbursements, to the extent not indefeasibly
paid in full in Cash on the Effective Date or otherwise satisfied by the Debtors in a manner
acceptable to the DIP Facility Agent or Revolving Lender, as applicable, shall survive the Effective

 ACTIVE 45314496v1                               16
      Case 19-33884 Document 199 Filed in TXSB on 08/19/19 Page 21 of 59




Date and shall not be released or discharged pursuant to the Plan or Confirmation Order,
notwithstanding any provision hereof or thereof to the contrary.

D.     Professional Fee Claims.

        1.      Final Fee Applications and Payment of Professional Fee Claims.

        All requests for payment of Professional Fee Claims for services rendered and
reimbursement of expenses incurred prior to the Confirmation Date must be Filed no later than 30
days after the Effective Date. Objections to Professional Fee Claims shall be due 21 days after the
Filing of the same. The Bankruptcy Court shall determine the Allowed amounts of such
Professional Fee Claims after notice and a hearing in accordance with the procedures established
by the Bankruptcy Court. The Reorganized Debtors shall pay Professional Fee Claims in Cash in
the amount the Bankruptcy Court allows, including from the Professional Fee Escrow Account.

        2.      Professional Fee Escrow Account.

        On the Effective Date, the Reorganized Debtors shall establish and fund the Professional
Fee Escrow Account with Cash equal to the Professional Fee Amount. The Professional Fee
Escrow Account shall be maintained in trust solely for the Professionals. Such funds shall not be
considered property of the Estates of the Debtors or the Reorganized Debtors. The amount of
Professional Fee Claims owing to the Professionals shall be paid in Cash to such Professionals by
the Reorganized Debtors from the Professional Fee Escrow Account as soon as reasonably
practicable after such Professional Fee Claims are Allowed. When all such Allowed amounts
owing to Professionals have been paid in full, any remaining amount in the Professional Fee
Escrow Account shall promptly be paid to the Reorganized Debtors without any further notice,
action or order of the Bankruptcy Court.

        3.      Professional Fee Amount.

        Professionals shall reasonably estimate their unpaid Professional Fee Claims and other
unpaid fees and expenses incurred in rendering services to the Debtors before and as of the
Confirmation Date, and shall deliver such estimate to the Debtors no later than five days before
the Confirmation Date; provided, however, that such estimate shall not be deemed to limit the
amount of the fees and expenses that are the subject of the Professional’s final request for payment
of Filed Professional Fee Claims. If a Professional does not provide an estimate, the Debtors or
Reorganized Debtors may estimate the unpaid and unbilled fees and expenses of such Professional.

        4.      Post-Confirmation Fees and Expenses.

        Except as otherwise specifically provided in the Plan, from and after the Confirmation
Date, the Debtors or the Reorganized Debtors, as the case may be, shall, in the ordinary course of
business and without any further notice to or action, order, or approval of the Bankruptcy Court,
pay in Cash the reasonable and documented legal, professional, or other fees and expenses related
to implementation of the Plan and Consummation incurred by the Debtors. Upon the Confirmation
Date, any requirement that Professionals comply with sections 327 through 331, 363, and 1103 of
the Bankruptcy Code in seeking retention or compensation for services rendered after such date

 ACTIVE 45314496v1                              17
         Case 19-33884 Document 199 Filed in TXSB on 08/19/19 Page 22 of 59




shall terminate, and the Debtors may employ and pay any Professional in the ordinary course of
business without any further notice to or action, order, or approval of the Bankruptcy Code.

E.       Priority Tax Claims.

        Except to the extent that a holder of an Allowed Priority Tax Claim agrees to a less
favorable treatment, in full and final satisfaction, settlement, release, and discharge of and in
exchange for each Allowed Priority Tax Claim, each holder of such Allowed Priority Tax Claim
shall be treated in accordance with the terms set forth in section 1129(a)(9)(C) of the Bankruptcy
Code.

                               ARTICLE III.
          CLASSIFICATION AND TREATMENT OF CLAIMS AND INTERESTS

A.       Classification of Claims and Interests.

        This Plan constitutes a separate Plan proposed by each Debtor and the classifications set
forth in Classes 1 through 10 shall be deemed to apply to each Debtor. Each Class shall be deemed
to constitute separate Sub-Classes of Claims against and Interests in each of the Debtors, as
applicable, and each such Sub-Class shall vote as a single separate Class for, and the confirmation
requirements of section 1129 of the Bankruptcy Code must be satisfied separately with respect to,
each of the Debtors. Except for the Claims addressed in Article II of the Plan, all Claims and
Interests are classified in the Classes set forth below in accordance with section 1122 and
1123(a)(1) of the Bankruptcy Code. A Claim or an Interest is classified in a particular Class only
to the extent that the Claim or Interest qualifies within the description of that Class and is classified
in other Classes to the extent that any portion of the Claim or Interest qualifies within the
description of such other Classes. A Claim or an Interest also is classified in a particular Class for
the purpose of receiving distributions under the Plan only to the extent that such Claim or Interest
is an Allowed Claim or Interest in that Class and has not been paid, released, or otherwise satisfied
prior to the Effective Date.

       The classification of Claims and Interests against the Debtors pursuant to the Plan is as
follows:

 Class               Claims and Interests               Status               Voting Rights
                                                                    Not Entitled to Vote (Deemed
     1     Other Secured Claims                     Unimpaired
                                                                    to Accept)
                                                                    Not Entitled to Vote (Deemed
     2     Other Priority Claims                    Unimpaired
                                                                    to Accept)
                                                                    Not Entitled to Vote (Deemed
     3     Revolving Credit Facility Claims         Unimpaired
                                                                    to Accept)
     4     Secured Term Loan Claims                 Impaired        Entitled to Vote
           Unsecured Convenience Class
     5                                              Impaired        Entitled to Vote
           Claims
     6     General Unsecured Claims                 Impaired        Entitled to Vote


 ACTIVE 45314496v1                                 18
          Case 19-33884 Document 199 Filed in TXSB on 08/19/19 Page 23 of 59




 Class               Claims and Interests             Status                 Voting Rights
                                                    Unimpaired/     Not Entitled to Vote
     7      Intercompany Claims
                                                    Impaired        (Deemed to Accept or Reject)
                                                    Unimpaired/     Not Entitled to Vote
     8      Interests in the Subsidiary Debtors
                                                    Impaired        (Deemed to Accept or Reject)
            Interests in SSGH, SSH, Stanton and                     Not Entitled to Vote
     9                                          Impaired
            MAH                                                     (Deemed to Reject)
                                                                    Not Entitled to Vote
     10     Subordinated Claims                      Impaired
                                                                    (Deemed to Reject)

B.        Treatment of Claims and Interests.

           1.    Class 1 - Other Secured Claims

                 (a)      Classification: Class 1 consists of any Other Secured Claims against any
                          Debtor.

                 (b)      Treatment: On the Effective Date, except to the extent that a holder of an
                          Allowed Other Secured Claim agrees to a less favorable treatment, in full
                          and final satisfaction, compromise, settlement, release, and discharge of and
                          in exchange for each Other Secured Claim, each holder of an Allowed Class
                          1 Claim shall receive, at the option of the applicable Debtor, with the
                          consent (such consent not to be unreasonably withheld) of the Term Loan
                          Agent:

                          (i)     payment in full in Cash of its Allowed Class 1 Claim;

                          (ii)    the collateral securing its Allowed Class 1 Claim;

                          (iii)   Reinstatement of its Allowed Class 1 Claim; or

                          (iv)    such other treatment rendering its Allowed Class 1 Claim
                                  Unimpaired in accordance with section 1124 of the Bankruptcy
                                  Code.

                 (c)      Voting: Class 1 is Unimpaired under the Plan. Holders of Claims in Class
                          1 are conclusively presumed to have accepted the Plan pursuant to section
                          1126(f) of the Bankruptcy Code. Therefore, such holders are not entitled to
                          vote to accept or reject the Plan.

           2.    Class 2 - Other Priority Claims

                 (a)      Classification: Class 2 consists of any Other Priority Claims against any
                          Debtor.

                 (b)      Treatment: On the Effective Date, except to the extent that a holder of an
                          Allowed Other Priority Claim agrees to a less favorable treatment, in full
                          and final satisfaction, compromise, settlement, release, and discharge of and
 ACTIVE 45314496v1                                 19
     Case 19-33884 Document 199 Filed in TXSB on 08/19/19 Page 24 of 59




                      in exchange for each Other Priority Claim, each holder of an Allowed Class
                      2 Claim shall receive Cash in an amount equal to such Allowed Class 2
                      Claim on the later of:

                      (i)    the Effective Date; or

                      (ii)   the date due in the ordinary course of business in accordance with
                             the terms and conditions of the particular transaction giving rise to
                             such Allowed Class 2 Claim.

               (c)    Voting: Class 2 is Unimpaired under the Plan. Holders of Claims in Class
                      2 are conclusively presumed to have accepted the Plan pursuant to section
                      1126(f) of the Bankruptcy Code. Therefore, such holders are not entitled to
                      vote to accept or reject the Plan.

       3.      Class 3 – Revolving Credit Facility Claims

               (a)    Classification: Class 3 consists of all Revolving Credit Facility Claims

               (b)    Treatment: On the Effective Date, except to the extent that a holder of an
                      Allowed Revolving Credit Facility Claim agrees to a less favorable
                      treatment, all Allowed Revolving Credit Facility Claims shall, at the option
                      of the Debtors, with the consent (such consent not to be unreasonably
                      withheld) of the Term Loan Agent, be either:

                      (i)    if the Debtors obtain a Refinancing Facility, paid in full in Cash
                             from the Refinancing Facility; or

                      (ii)   if the Debtors do not obtain a Refinancing Facility, Reinstated and
                             otherwise rendered Unimpaired in accordance with section 1124 of
                             the Bankruptcy Code.

               (c)    Voting: Class 3 is Unimpaired under the Plan. Holders of Claims in Class
                      3 are conclusively presumed to have accepted the Plan pursuant to section
                      1126(f) of the Bankruptcy Code. Therefore, such holders are not entitled to
                      vote to accept or reject the Plan.

       4.      Class 4 – Secured Term Loan Claims

               (a)    Classification: Class 4 consists of all Secured Term Loan Claims.

               (b)    Allowance: The Secured Term Loan Claims shall be Allowed in the
                      aggregate amount of $80,000,000.

               (c)    Treatment: On the Effective Date, except to the extent that a holder of an
                      Allowed Secured Term Loan Claim agrees to a less favorable treatment, in
                      full and final satisfaction, compromise, settlement, release, and discharge
                      of and in exchange for each Secured Term Loan Claim, each holder of an

ACTIVE 45314496v1                              20
     Case 19-33884 Document 199 Filed in TXSB on 08/19/19 Page 25 of 59




                      Allowed Class 4 Claim shall receive its Pro Rata share of the Secured Term
                      Loan Claim Recovery.

               (d)    Voting: Class 4 is Impaired under the Plan. Holders of Allowed Claims in
                      Class 4 are entitled to vote to accept or reject the Plan.

       5.      Class 5 - Unsecured Convenience Class Claims

               (a)    Classification: Class 5 consists of all Unsecured Convenience Class Claims
                      against any Debtor.

               (b)    Treatment: On the Effective Date, except to the extent that a holder of an
                      Allowed Unsecured Convenience Class Claim agrees to less favorable
                      treatment, in full and final satisfaction, compromise, settlement, release, and
                      discharge of and in exchange for each Unsecured Convenience Class Claim,
                      each holder of an Allowed Class 5 Claim shall receive its Pro Rata share of
                      the Convenience Class Recovery Pool. Any funds remaining in the
                      Convenience Class Recovery Pool after payment of all Allowed Class 5
                      Claims shall revert to the Reorganized Debtors.

               (c)    Voting: Class 5 is Impaired under the Plan. Holders of Allowed Claims in
                      Class 5 are entitled to vote to accept or reject the Plan.

       6.      Class 6 - General Unsecured Claims

               (a)    Classification: Class 6 consists of all General Unsecured Claims against
                      any Debtor.

               (b)    Treatment: In accordance with the Plan Settlement, and except to the extent
                      that a holder of an Allowed General Unsecured Claim agrees to less
                      favorable treatment, in full and final satisfaction, compromise, settlement,
                      release, and discharge of and in exchange for each General Unsecured
                      Claim, each holder of an Allowed Class 6 Claim shall receive its Pro Rata
                      share of the GUC Recovery applicable to the Sub-Class for such Allowed
                      Class 6 Claim, which distributions shall be made in accordance with Article
                      VI.F of the Plan. Deficiency Term Loan Claims shall be treated as Allowed
                      General Unsecured Claims. Pursuant to the Plan Settlement, as of the
                      Effective Date, each holder of a Deficiency Term Loan Claim shall be
                      deemed to have waived such Deficiency Term Loan Claim and shall not be
                      entitled to share in the GUC Recovery on account of such Deficiency Term
                      Loan Claim.

               (c)    Voting: Class 6 is Impaired under the Plan. Holders of Allowed Claims in
                      Class 6 are entitled to vote to accept or reject the Plan.

       7.      Class 7 - Intercompany Claims

               (a)    Classification: Class 7 consists of all Intercompany Claims.
ACTIVE 45314496v1                               21
     Case 19-33884 Document 199 Filed in TXSB on 08/19/19 Page 26 of 59




               (b)    Treatment: On the Effective Date, Class 7 Claims shall be, at the option of
                      the Debtors, with the consent (such consent not to be unreasonably
                      withheld) of the Term Loan Agent, either Reinstated or cancelled and
                      released without any distribution.

               (c)    Voting: Class 7 is Unimpaired if the Class 7 Claims are Reinstated or
                      Impaired if the Class 7 Claims are cancelled. Holders of Class 7 Claims are
                      conclusively deemed to have accepted or rejected the Plan pursuant to
                      section 1126(f) or 1126(g) of the Bankruptcy Code. Holders of Class 7
                      Claims are not entitled to vote to accept or reject the Plan.

       8.      Class 8 - Interests in the Subsidiary Debtors

               (a)    Classification: Class 8 consists of all of the Interests in the Subsidiary
                      Debtors.

               (b)    Treatment: On the Effective Date, Class 8 Interests shall be, at the option
                      of the Debtors, with the consent (such consent not to be unreasonably
                      withheld) of the Term Loan Agent, either Reinstated or cancelled and
                      released without any distribution.

               (c)    Voting: Class 8 is Unimpaired if the Class 8 Claims are Reinstated or
                      Impaired if the Class 8 Claims are cancelled. Holders of Class 8 Interests
                      are conclusively deemed to have accepted the Plan pursuant to section
                      1126(f) or rejected the Plan pursuant to section 1126(g) of the Bankruptcy
                      Code. Holders of Class 8 Interests are not entitled to vote to accept or reject
                      the Plan.

       9.      Class 9 - Interests in SSGH, SSH, Stanton and MAH

               (a)    Classification: Class 9 consists of all Interests in SSGH, SSH, Stanton and
                      MAH.

               (b)    Treatment: On the Effective Date, each Interest in SSGH, SSH, Stanton
                      and MAH shall be cancelled and released without any distribution, and each
                      of SSGH, Stanton, and MAH shall be dissolved.

               (c)    Voting: Class 9 Interests are Impaired under the Plan. Holders of Class 9
                      Interests are conclusively deemed to have rejected the Plan pursuant to
                      section 1126(g) of the Bankruptcy Code. Holders of Class 9 Interests are
                      not entitled to vote to accept or reject the Plan.

       10.     Class 10 – Subordinated Claims

               (a)    Classification: Class 10 consists of all Subordinated Claims.

               (b)    Allowance:    Notwithstanding anything to the contrary herein, a
                      Subordinated Claim, if any such Claim exists, may only become Allowed

ACTIVE 45314496v1                               22
      Case 19-33884 Document 199 Filed in TXSB on 08/19/19 Page 27 of 59




                       by Final Order of the Bankruptcy Court. The Debtors are not aware of any
                       valid Subordinated Claim and believe that no such Subordinated Claim
                       exists.

                (c)    Treatment: Allowed Subordinated Claims, if any, shall be discharged,
                       canceled, released, and extinguished as of the Effective Date, and will be of
                       no further force or effect, and Holders of Allowed Subordinated Claims will
                       not receive any distribution of account of such Allowed Subordinated
                       Claims.

                (d)    Voting: Class 10 Claims are Impaired under the Plan. Holders (if any) of
                       Class 10 Claims are deemed to have rejected the Plan pursuant to section
                       1126(g) of the Bankruptcy Code. Holders (if any) of Class 10 Claims are
                       not entitled to vote to accept or reject the Plan.

C.     Special Provision Governing Unimpaired Claims.

        Except as otherwise provided in the Plan, nothing under the Plan shall affect the Debtors’
rights in respect of any Unimpaired Claims, including, all rights in respect of legal and equitable
defenses to, or setoffs or recoupments against, any such Unimpaired Claims.

D.     Elimination of Vacant Classes

        Any Class or Sub-Class of Claims or Interests that does not have a holder of an Allowed
Claim or Allowed Interest or a Claim or Interest temporarily Allowed by the Bankruptcy Court as
of the date of the Confirmation Hearing shall be deemed eliminated from the Plan for purposes of
voting to accept or reject the Plan and for purposes of determining acceptance or rejection of the
Plan by such Class pursuant to section 1129(a)(8) of the Bankruptcy Code.

E.     Voting Classes, Presumed Acceptance by Non-Voting Classes

       If a Class or Sub-Class contains Claims or Interests eligible to vote and no holders of
Claims or Interests eligible to vote in such Class or Sub-Class vote to accept or reject the Plan, the
holders of such Claims or Interests in such Class or Sub-Class shall be deemed to have accepted
the Plan.

F.     Intercompany Interests

        To the extent Reinstated under the Plan, distributions on account of Intercompany Interests
are not being received by holders of such Intercompany Interests on account of their Intercompany
Interests but for the purposes of administrative convenience, for the ultimate benefit of the holders
of New Membership Interests, and in exchange for the Debtors’ and Reorganized Debtors’
agreement under the Plan to make certain distributions to the holders of Allowed Claims.

G.     Confirmation Pursuant to Sections 1129(a)(10) and 1129(b) of the Bankruptcy Code.

       Section 1129(a)(10) of the Bankruptcy Code shall be satisfied for purposes of Confirmation
by acceptance of the Plan by Class 4. The Debtors shall seek Confirmation of the Plan pursuant

 ACTIVE 45314496v1                               23
      Case 19-33884 Document 199 Filed in TXSB on 08/19/19 Page 28 of 59




to section 1129(b) of the Bankruptcy Code with respect to any rejecting Class or Sub-Class of
Claims or Interests. The Debtors reserve the right to modify the Plan in accordance with Article
X of the Plan to the extent, if any, that Confirmation pursuant to section 1129(b) of the Bankruptcy
Code requires modification, including by modifying the treatment applicable to a Class or Sub-
Class of Claims or Interests to render such Class or Sub-Class of Claims or Interests Unimpaired
to the extent permitted by the Bankruptcy Code and the Bankruptcy Rules

H.     Controversy Concerning Impairment.

        If a controversy arises as to whether any Claims or Interests, or any Class of Claims or
Interests, are Impaired, the Bankruptcy Court shall, after notice and a hearing, determine such
controversy on or before the Confirmation Date.

I.     Subordinated Claims.

        The allowance, classification, and treatment of all Allowed Claims and Allowed Interests
and the respective distributions and treatments under the Plan take into account and conform to
the relative priority and rights of the Claims and Interests in each Class in connection with any
contractual, legal, and equitable subordination rights relating thereto, whether arising under
general principles of equitable subordination, section 510(b) of the Bankruptcy Code, or otherwise.
Pursuant to section 510 of the Bankruptcy Code, the Reorganized Debtors reserve the right to re-
classify any Allowed Claim or Interest in accordance with any contractual, legal, or equitable
subordination relating thereto.

                                  ARTICLE IV.
                     MEANS FOR IMPLEMENTATION OF THE PLAN

A.     General Settlement of Claims and Interests.

        As discussed in detail in the Disclosure Statement and as otherwise provided herein,
pursuant to section 1123 of the Bankruptcy Code and Bankruptcy Rule 9019, and in consideration
for the classification, distributions, releases, and other benefits provided under the Plan, (including
(1) the Term Loan Lenders’ and DIP Lenders’ agreement to (A) convert approximately $80 million
of funded debt into the New Membership Interests and a portion of the Exit Facility, (B) waive the
Deficiency Term Loan Claims in the approximate amount of $30 million), (C) pay in full priority
Claims and certain unsecured trade Claims, including all Claims that the Debtors were authorized
to pay under any prior orders entered by the Bankruptcy Court in the Chapter 11 Cases, (D) fund
the GUC Recovery and the Convenience Class Unsecured Recovery Pool for the benefit of holders
Allowed General Unsecured Claims (other than Deficiency Term Loan Claims) and Allowed
Unsecured Convenience Class Claims, and (E) forgo any claim for the diminution in value of their
Prepetition Collateral (as defined in the DIP Facility Order), and (2) the Exit Facility to provide
the Debtors with a flexible and sustainable capital structure. Upon the Effective Date, the
provisions of the Plan shall constitute a good faith compromise and settlement of all Claims and
Interests and controversies resolved pursuant to the Plan (collectively, the “Plan Settlement”). The
Plan shall be deemed a motion to approve the Plan Settlement pursuant to Bankruptcy Rule 9019,
and the entry of the Confirmation Order shall constitute the Bankruptcy Court’s approval of the
Plan Settlement under section 1123 of the Bankruptcy Code and Bankruptcy Rule 9019, as well

 ACTIVE 45314496v1                                24
      Case 19-33884 Document 199 Filed in TXSB on 08/19/19 Page 29 of 59




as a finding by the Bankruptcy Court the Plan Settlement is fair, equitable, reasonable and in the
best interests of the Debtors and their Estates. Subject to Article VI hereof, all distributions made
to holders of Allowed Claims and Allowed Interests (as applicable) in any Class are intended to
be and shall be final.

B.     Restructuring Transactions.

        On the Effective Date, the applicable Debtors or the Reorganized Debtors shall enter into
any transaction and shall take any actions as may be necessary or appropriate to effect a corporate
restructuring of their respective businesses or a corporate restructuring of the overall corporate
structure of the Debtors on the terms set forth in the Plan, the issuance of all securities, notes,
instruments, certificates , and other documents required to be issued pursuant to the Plan, one or
more inter-company mergers, consolidations, amalgamations, arrangements, continuances,
restructurings, conversions, dissolutions, transfers, liquidations, or other corporate transactions
(collectively, the “Restructuring Transactions”). The actions to implement the Restructuring
Transactions may include: (1) the execution and delivery of appropriate agreements or other
documents of merger, amalgamation, consolidation, restructuring, conversion, disposition,
transfer, arrangement, continuance, dissolution, sale, purchase, or liquidation containing terms that
are consistent with the terms of the Plan and that satisfy the applicable requirements of applicable
law and any other terms to which the applicable Entities may agree; (2) the execution and delivery
of appropriate instruments of transfer, assignment, assumption, or delegation of any asset,
property, right, liability, debt, or obligation on terms consistent with the terms of the Plan and
having other terms for which the applicable parties agree; (3) the filing of appropriate certificates
or articles of incorporation, reincorporation, merger, consolidation, conversion, amalgamation,
arrangement, continuance, or dissolution pursuant to applicable state or provincial law; and (4) all
other actions that the applicable Entities determine to be necessary, including making filings or
recordings that may be required by applicable law in connection with the Plan.

C.     Reorganized Debtors.

        On the Effective Date, the New Board shall be established, and the Reorganized Debtors
shall adopt its New Organizational Documents; provided however that each of SSGH, Stanton,
and MAH shall be dissolved. The Reorganized Debtors shall be authorized to adopt any other
agreements, documents, and instruments and to take any other actions contemplated under the Plan
as necessary to consummate the Plan.

D.     Sources of Consideration for Plan Distributions.

       The Reorganized Debtors shall fund distributions under the Plan with: (1) Cash on hand,
including Cash from operations; (2) the New Membership Interests; and (3) the proceeds from the
Exit Facility, as applicable.

        1.      Issuance of New Membership Interests.

        The issuance of the New Membership Interests, including options, or other equity awards,
if any, by Reorganized SSH is authorized without the need for any further corporate action or
without any further action by the holders of Claims or Interests. Reorganized SSH shall be
authorized to issue the New Membership Interests pursuant to its New Organizational Documents.
 ACTIVE 45314496v1                               25
      Case 19-33884 Document 199 Filed in TXSB on 08/19/19 Page 30 of 59




On the Effective Date, the Debtors shall issue all securities, notes, instruments, certificates, and
other documents required to be issued pursuant to the Plan.

        All of the New Membership Interests issued pursuant to the Plan shall be duly authorized,
validly issued, fully paid, and non-assessable. Each distribution and issuance referred to in Article
VI hereof shall be governed by the terms and conditions set forth in the Plan applicable to such
distribution or issuance and by the terms and conditions of the instruments evidencing or relating
to such distribution or issuance, which terms and conditions shall bind each Entity receiving such
distribution or issuance.

        2.      Exit Facility.

       On the Effective Date, the Reorganized Debtors shall enter into the Exit Facility, the terms
of which will be set forth in the Exit Facility Documents.

        To the extent applicable, Confirmation of the Plan shall be deemed (a) approval of the Exit
Facility (including the transactions contemplated thereby, and all actions to be taken, undertakings
to be made, and obligations to be incurred and fees paid by the Debtors or the Reorganized Debtors,
as applicable, in connection therewith), to the extent not approved by the Court previously, and
(b) authorization for the Debtors or the Reorganized Debtors, as applicable, to, without further
notice to or order of the Court, (i) execute and deliver those documents necessary or appropriate
to obtain the Exit Facility, including the Exit Facility Documents and (ii) act or take action under
applicable law, regulation, order, or rule or vote, consent, authorization, or approval of any Person,
subject to such modifications as (A) the Debtors, with the consent of the Term Loan Agent or (B)
Reorganized Debtors (the foregoing (A) or (B) as applicable), may deem to be necessary to
consummate the Exit Facility.
E.     Corporate Existence.

        Except as otherwise provided in the Plan, each Debtor shall continue to exist after the
Effective Date as a separate corporate entity, limited liability company, partnership, or other form,
as the case may be, with all the powers of a corporation, limited liability company, partnership, or
other form, as the case may be, pursuant to the applicable law in the jurisdiction in which each
applicable Debtor is incorporated or formed and pursuant to the respective certificate of
incorporation and by-laws (or other formation documents) in effect prior to the Effective Date,
except to the extent such certificate of incorporation and by-laws (or other formation documents)
are amended under the Plan or otherwise, and to the extent such documents are amended, such
documents are deemed to be amended pursuant to the Plan and require no further action or approval
(other than any requisite filings required under applicable state, provincial, or federal law).

F.     Vesting of Assets in the Reorganized Debtors.

        Except as otherwise provided in the Plan, Exit Facility Documents, or any agreement,
instrument, or other document incorporated in the Plan, on the Effective Date, all property in each
Estate, all Causes of Action, and any property acquired by any of the Debtors pursuant to the Plan
shall vest in each respective Reorganized Debtor, free and clear of all Liens, Claims, charges, or
other encumbrances. On and after the Effective Date, except as otherwise provided in the Plan,
each Reorganized Debtor may operate its business and may use, acquire, or dispose of property
 ACTIVE 45314496v1                               26
      Case 19-33884 Document 199 Filed in TXSB on 08/19/19 Page 31 of 59




and compromise or settle any Claims, Interests, or Causes of Action without supervision or
approval by the Bankruptcy Court and free of any restrictions of the Bankruptcy Code or
Bankruptcy Rules. For the avoidance of doubt, SSGH, Stanton, and MAH shall be dissolved.

G.     Cancellation of Existing Securities and Agreements.

        On the Effective Date, except to the extent otherwise provided in the Plan, all notes,
instruments, certificates, and other documents evidencing Claims or Interests, including credit
agreements, shall be cancelled and the obligations of the Debtors shall be deemed satisfied in full,
cancelled, discharged, and of no force or effect. Holders of or parties to such cancelled instruments,
securities, and other documentation will have no rights arising from or relating to such instruments,
securities, and other documentation, or the cancellation thereof, except the rights provided for
pursuant to this Plan. Notwithstanding anything to the contrary herein, but subject to any
applicable provisions of Article VI, the DIP Facility Loan Agreement and the Term Loan Credit
Agreement shall continue in effect solely to the extent necessary to: (1) permit holders of Claims
under either the DIP Facility Loan Agreement or the Term Loan Credit Agreement to receive Plan
Distributions; (2) permit the Reorganized Debtors, the DIP Facility Agent, and the Term Loan
Agent to make Plan Distributions on account of the Allowed Claims under the DIP Facility Loan
Agreement and the Term Loan Credit Agreement, as applicable, and deduct therefrom such
reasonable compensation, fees, and expenses (a) due to the DIP Facility Agent or Term Loan Agent
under the DIP Facility Loan Agreement or the Term Loan Credit Agreement, as applicable, or (b)
incurred by the DIP Facility Agent or Term Loan Agent in making such Plan Distributions; and
(3) permit the DIP Facility Agent and the Term Loan Agent to seek compensation and/or
reimbursement of fees and expenses in accordance with the terms of this Plan. Except as provided
in this Plan (including Article VI of this Plan), on the Effective Date, the DIP Facility Agent, the
Term Loan Agent, and their respective agents, successors and assigns shall be automatically and
fully discharged of all of their duties and obligations associated with the DIP Facility Loan
Agreement and the Term Loan Credit Agreement, as applicable. The commitments and obligations
(if any) of the Term Loan Lenders and/or the DIP Facility Lenders to extend any further or future
credit or financial accommodations to any of the Debtors, any of their respective subsidiaries or
any of their respective successors or assigns under the DIP Facility Loan Agreement or the Term
Loan Credit Agreement, as applicable, shall fully terminate and be of no further force or effect on
the Effective Date. To the extent that any provision of the DIP Facility Agreement or DIP Facility
Order are of a type that survives repayment of the subject indebtedness, such provisions shall
remain in effect notwithstanding satisfaction of the DIP Facility Claims.

H.     Corporate Action.

       Upon the Effective Date, all actions contemplated under the Plan shall be deemed
authorized and approved in all respects, including: (1) adoption or assumption, as applicable, of
the Employment Obligations; (2) selection of the directors and officers for the Reorganized
Debtors; (3) the distribution of the New Membership Interests; (4) implementation of the
Restructuring Transactions; (5) the Exit Facility Documents; (6) all other actions contemplated
under the Plan (whether to occur before, on, or after the Effective Date); (7) adoption of the New
Organizational Documents; (8) the rejection, assumption, or assumption and assignment, as
applicable, of Executory Contracts and Unexpired Leases; and (9) all other acts or actions
contemplated or reasonably necessary or appropriate to promptly consummate the Restructuring
 ACTIVE 45314496v1                               27
      Case 19-33884 Document 199 Filed in TXSB on 08/19/19 Page 32 of 59




Transactions contemplated by the Plan (whether to occur before, on, or after the Effective Date).
All matters provided for in the Plan involving the corporate structure of the Debtors or the
Reorganized Debtors, and any corporate action required by the Debtors or the Reorganized Debtor,
as applicable, in connection with the Plan shall be deemed to have occurred and shall be in effect,
without any requirement of further action by the security holders, directors, or officers of the
Debtors or the Reorganized Debtors, as applicable. On or (as applicable) prior to the Effective
Date, the appropriate officers of the Debtors or the Reorganized Debtors, as applicable, shall be
authorized and (as applicable) directed to issue, execute, and deliver the agreements, documents,
securities, and instruments contemplated under the Plan (or necessary or desirable to effect the
transactions contemplated under the Plan) in the name of and on behalf of the Reorganized
Debtors, including the New Membership Interests, the New Organizational Documents, the Exit
Facility Documents (as applicable), and any and all other agreements, documents, securities, and
instruments relating to the foregoing. The authorizations and approvals contemplated by this
Article IV.H shall be effective notwithstanding any requirements under non-bankruptcy law.

I.     New Organizational Documents.

        On or immediately prior to the Effective Date, the New Organizational Documents shall
be amended in a manner acceptable to the Debtors and the Term Loan Agent, as may be necessary
to effectuate the transactions contemplated by the Plan. Each of the Reorganized Debtors will file
its New Organizational Documents with the applicable Secretaries of State and/or other applicable
authorities in its respective state, province, or country of incorporation in accordance with the
corporate laws of the respective state, province, or country of incorporation. The New
Organizational Documents will prohibit the issuance of non-voting equity securities, to the extent
required under section 1123(a)(6) of the Bankruptcy Code. For the avoidance of doubt, shall be
included as exhibits to the Plan Supplement.

J.     Directors and Officers of the Reorganized Debtors.

        As of the Effective Date, the term of the current members of the board of directors of the
Debtors shall expire, and the initial boards of directors, including the New Board, and the officers
of each of the Reorganized Debtors shall be appointed by the Term Loan Agent in accordance with
the respective New Organizational Documents. The New Board shall initially consist of five (5)
members. The members of the New Board will be identified in the Plan Supplement, to the extent
known at the time of filing. In accordance with section 1129(a)(5) of the Bankruptcy Code, the
identities and affiliations of the members of the New Board and any Person proposed to serve as
an officer of the Reorganized Debtors shall be disclosed at or before the Confirmation Hearing, in
each case to the extent the identity of such proposed director or officer is known at such time. To
the extent any such director or officer of the Reorganized Debtors is an Insider, the Debtors also
will disclose the nature of any compensation to be paid to such director or officer. Each such
director and officer shall serve from and after the Effective Date pursuant to the terms of the New
Organizational Documents and other constituent documents of the Reorganized Debtors.

K.     Effectuating Documents; Further Transactions.

       On and after the Effective Date, the Reorganized Debtors, and the officers and members of
the boards of directors thereof, are authorized to and may issue, execute, deliver, file, or record

 ACTIVE 45314496v1                              28
      Case 19-33884 Document 199 Filed in TXSB on 08/19/19 Page 33 of 59




such contracts, Securities, instruments, releases, and other agreements or documents and take such
actions as may be necessary to effectuate, implement, and further evidence the terms and
conditions of the Plan and the Securities issued pursuant to the Plan in the name of and on behalf
of the Reorganized Debtors, without the need for any approvals, authorization, or consents except
for those expressly required pursuant to the Plan.

L.     Section 1146 Exemption.

        To the fullest extent permitted by section 1146(a) of the Bankruptcy Code, any transfers
(whether from a Debtor to a Reorganized Debtor or to any other Person) of property under the Plan
or pursuant to: (1) the issuance, distribution, transfer, or exchange of any debt, equity security, or
other interest in the Debtors or the Reorganized Debtors; (2) the Restructuring Transactions; (3)
the creation, modification, consolidation, termination, refinancing, and/or recording of any
mortgage, deed of trust, or other security interest, or the securing of additional indebtedness by
such or other means; (4) the making, assignment, or recording of any lease or sublease; (5) the
grant of collateral as security for any or all of the Exit Facility, as applicable; or (6) the making,
delivery, or recording of any deed or other instrument of transfer under, in furtherance of, or in
connection with, the Plan, including any deeds, bills of sale, assignments, or other instrument of
transfer executed in connection with any transaction arising out of, contemplated by, or in any way
related to the Plan, shall not be subject to any document recording tax, stamp tax, conveyance fee,
intangibles or similar tax, mortgage tax, real estate transfer tax, mortgage recording tax, Uniform
Commercial Code filing or recording fee, regulatory filing or recording fee, or other similar tax or
governmental assessment, and upon entry of the Confirmation Order, the appropriate state or local
governmental officials or agents shall forego the collection of any such tax or governmental
assessment and accept for filing and recordation any of the foregoing instruments or other
documents without the payment of any such tax, recordation fee, or governmental assessment. All
filing or recording officers (or any other Person with authority over any of the foregoing), wherever
located and by whomever appointed, shall comply with the requirements of section 1146(c) of the
Bankruptcy Code, shall forego the collection of any such tax or governmental assessment, and
shall accept for filing and recordation any of the foregoing instruments or other documents without
the payment of any such tax or governmental assessment.

M.     Director and Officer Liability Insurance.

       On or before the Effective Date, the Debtors shall purchase and maintain directors, officers,
managers, and employee liability tail coverage for the six-year period following the Effective Date
on terms no less favorable than the Debtors’ existing director, officer, manager, and employee
coverage and with an aggregate limit of liability upon the Effective Date of no less than the
aggregate limit of liability under the existing director, officer, manager, and employee coverage
upon placement. Reasonable directors and officers insurance policies shall remain in place in the
ordinary course during the Chapter 11 Cases and from and after the Effective Date.

N.     Employee and Retiree Benefits.

       Unless otherwise provided herein, all employee wages, compensation, and benefit
programs in place as of the Effective Date with the Debtors shall be assumed by the Reorganized
Debtors and shall remain in place as of the Effective Date, and the Reorganized Debtors will

 ACTIVE 45314496v1                               29
      Case 19-33884 Document 199 Filed in TXSB on 08/19/19 Page 34 of 59




continue to honor such agreements, arrangements, programs, and plans. Notwithstanding the
foregoing, pursuant to section 1129(a)(13) of the Bankruptcy Code, from and after the Effective
Date, all retiree benefits (as such term is defined in section 1114 of the Bankruptcy Code), if any,
shall continue to be paid in accordance with applicable law.

O.     Preservation of Causes of Action.

        In accordance with section 1123(b) of the Bankruptcy Code, but subject to Article VIII
hereof, the Reorganized Debtors, as applicable, shall retain and may enforce all rights to
commence and pursue, as appropriate, any and all Causes of Action, whether arising before or
after the Petition Date, including any actions specifically enumerated in the Schedule of Retained
Causes of Action, and the Reorganized Debtors’ rights to commence, prosecute, or settle such
Causes of Action shall be preserved notwithstanding the occurrence of the Effective Date, other
than the Causes of Action released by the Debtors pursuant to the releases and exculpations
contained in the Plan, including in Article VIII.

        The Reorganized Debtors may pursue such Causes of Action, as appropriate, in accordance
with the best interests of the Reorganized Debtors. No Entity may rely on the absence of a
specific reference in the Plan, the Plan Supplement, or the Disclosure Statement to any Cause
of Action against it as any indication that the Debtors or the Reorganized Debtors, as
applicable, will not pursue any and all available Causes of Action against it. The Debtors or
the Reorganized Debtors, as applicable, expressly reserve all rights to prosecute any and all
Causes of Action against any Entity, except as otherwise expressly provided in the Plan,
including Article VIII of the Plan. Unless any Causes of Action against an Entity are expressly
waived, relinquished, exculpated, released, compromised, or settled in the Plan or a Bankruptcy
Court order, the Reorganized Debtors expressly reserve all Causes of Action, for later adjudication,
and, therefore, no preclusion doctrine, including the doctrines of res judicata, collateral estoppel,
issue preclusion, claim preclusion, estoppel (judicial, equitable, or otherwise), or laches, shall
apply to such Causes of Action upon, after, or as a consequence of the Confirmation or
Consummation.

        The Reorganized Debtors reserve and shall retain such Causes of Action notwithstanding
the rejection or repudiation of any Executory Contract or Unexpired Lease during the Chapter 11
Cases or pursuant to the Plan. In accordance with section 1123(b)(3) of the Bankruptcy Code, any
Causes of Action that a Debtor may hold against any Entity shall vest in the Reorganized Debtors,
except as otherwise expressly provided in the Plan, including Article VIII of the Plan. The
applicable Reorganized Debtors, through their authorized agents or representatives, shall retain
and may exclusively enforce any and all such Causes of Action. The Reorganized Debtors shall
have the exclusive right, authority, and discretion to determine and to initiate, file, prosecute,
enforce, abandon, settle, compromise, release, withdraw, or litigate to judgment any such Causes
of Action and to decline to do any of the foregoing without the consent or approval of any third
party or further notice to or action, order, or approval of the Bankruptcy Court.




 ACTIVE 45314496v1                               30
      Case 19-33884 Document 199 Filed in TXSB on 08/19/19 Page 35 of 59




                           ARTICLE V.
      TREATMENT OF EXECUTORY CONTRACTS AND UNEXPIRED LEASES

A.     Assumption and Rejection of Executory Contracts and Unexpired Leases.

        On the Effective Date, except as otherwise provided herein, all Executory Contracts or
Unexpired Leases, not previously assumed or rejected pursuant to an order of the Bankruptcy
Court, will be deemed rejected, in accordance with the provisions and requirements of sections 365
and 1123 of the Bankruptcy Code and subject to the consent of the Term Loan Agent, other than
those Executory Contracts or Unexpired Leases that: (1) previously were assumed or rejected by
the Debtors; (2) are identified on the Schedule of Assumed Executory Contracts and Unexpired
Leases; (3) are the subject of a motion to assume Executory Contracts or Unexpired Leases that is
pending on the Confirmation Date; (4) are subject to a motion to assume an Executory Contract or
Unexpired Lease pursuant to which the requested effective date of such assumption is after the
Effective Date; or (5) are the subject of Article IV.O of the Plan. For the avoidance of doubt, the
Debtors shall seek to assume or reject Executory Contracts and Unexpired Leases in consultation
with the Term Loan Agent and with the consent (such consent not to be unreasonably withheld)
of the Term Loan Agent.

        Entry of the Confirmation Order by the Bankruptcy Court shall constitute a Bankruptcy
Order approving the assumptions or rejections of the Executory Contracts and Unexpired Leases
set forth in the Plan or the Schedule of Rejected Executory Contracts and Unexpired Leases
pursuant to sections 365(a) and 1123 of the Bankruptcy Code. Any motions to assume Executory
Contracts or Unexpired Leases pending on the Effective Date shall be subject to approval by the
Bankruptcy Court on or after the Effective Date by a Final Order. Each Executory Contract and
Unexpired Lease assumed pursuant to this Article V.A or by any order of the Bankruptcy Court,
which has not been assigned to a third party prior to the Confirmation Date, shall revest in and be
fully enforceable by the Reorganized Debtors in accordance with its terms, except as such terms
are modified by the provisions of the Plan or any order of the Bankruptcy Court authorizing and
providing for its assumption under applicable federal law. Notwithstanding anything to the
contrary in the Plan, the Debtors or the Reorganized Debtors, as applicable, reserve the right to
alter, amend, modify, or supplement the Schedule of Executory Contracts and Unexpired Leases
identified in this Article V and in the Plan Supplement at any time through and including 45 days
after the Effective Date.

B.     Indemnification Obligations.

        All indemnification provisions, consistent with applicable law, currently in place (whether
in the by-laws, certificates of incorporation or formation, limited liability company agreements,
other organizational documents, board resolutions, indemnification agreements, employment
contracts, or otherwise) for the current and former directors, officers, managers, employees,
attorneys, accountants, investment bankers, and other professionals of the Debtors, as applicable,
shall be reinstated and remain intact, irrevocable, and shall survive the Effective Date on terms no
less favorable to such current and former directors, officers, managers, employees, attorneys,
accountants, investment bankers, and other professionals of the Debtors than the indemnification
provisions in place prior to the Effective Date.


 ACTIVE 45314496v1                              31
      Case 19-33884 Document 199 Filed in TXSB on 08/19/19 Page 36 of 59




C.     Claims Based on Rejection of Executory Contracts or Unexpired Leases.

        Unless otherwise provided by a Final Order of the Bankruptcy Court, all Proofs of Claim
with respect to Claims arising from the rejection of Executory Contracts or Unexpired Leases,
pursuant to the Plan or the Confirmation Order, if any, must be Filed with the Bankruptcy Court
within 30 days after the later of (1) the date of entry of an order of the Bankruptcy Court (including
the Confirmation Order) approving such rejection, (2) the effective date of such rejection, or
(3) the Effective Date. Any Claims arising from the rejection of an Executory Contract or
Unexpired Lease not Filed with the Bankruptcy Court within such time will be automatically
disallowed, forever barred from assertion, and shall not be enforceable against the Debtors
or the Reorganized Debtors, the Estates, or their property without the need for any objection
by the Reorganized Debtors or further notice to, or action, order, or approval of the
Bankruptcy Court or any other Entity, and any Claim arising out of the rejection of the
Executory Contract or Unexpired Lease shall be deemed fully satisfied, released, and
discharged, notwithstanding anything in the Schedules or a Proof of Claim to the contrary.
All Allowed Claims arising from the rejection of the Debtors’ Executory Contracts or Unexpired
Leases shall be classified as General Unsecured Claims and shall be treated in accordance with
Article III.B.5 hereof.

D.     Cure of Defaults for Executory Contracts and Unexpired Leases Assumed.

        Any monetary defaults under each Executory Contract and Unexpired Lease to be assumed
pursuant to the Plan shall be satisfied, pursuant to section 365(b)(1) of the Bankruptcy Code, by
payment of the default amount in Cash on the Effective Date, subject to the limitation described
below, or on such other terms as the parties to such Executory Contracts or Unexpired Leases may
otherwise agree. In the event of a dispute regarding (1) the amount of any payments to cure such
a default, (2) the ability of the Reorganized Debtors or any assignee to provide “adequate assurance
of future performance” (within the meaning of section 365 of the Bankruptcy Code) under the
Executory Contract or Unexpired Lease to be assumed, or (3) any other matter pertaining to
assumption, the cure payments required by section 365(b)(1) of the Bankruptcy Code shall be
made following the entry of a Final Order or orders resolving the dispute and approving the
assumption. At least ten days prior to the Confirmation Hearing, the Debtors shall provide for
notices of proposed assumption and proposed cure amounts to be sent to applicable third parties
and for procedures for objecting thereto and resolution of disputes by the Bankruptcy Court. Any
objection by a counterparty to an Executory Contract or Unexpired Lease to a proposed assumption
or related cure amount must be Filed, served, and actually received by the Debtors at least three
days prior to the Confirmation Hearing. Any counterparty to an Executory Contract or Unexpired
Lease that fails to object timely to the proposed assumption or cure amount will be deemed to have
assented to such assumption or cure amount.

       Assumption of any Executory Contract or Unexpired Lease pursuant to the Plan or
otherwise shall result in the full release and satisfaction of any Claims or defaults, whether
monetary or nonmonetary, including defaults of provisions restricting the change in control or
ownership interest composition or other bankruptcy-related defaults, arising under any assumed
Executory Contract or Unexpired Lease at any time prior to the effective date of assumption. Any
Proofs of Claim Filed with respect to an Executory Contract or Unexpired Lease that has


 ACTIVE 45314496v1                               32
      Case 19-33884 Document 199 Filed in TXSB on 08/19/19 Page 37 of 59




been assumed shall be deemed disallowed and expunged, without further notice to or action,
order, or approval of the Bankruptcy Court.

E.     Preexisting Obligations to the Debtors under Executory Contracts and Unexpired Leases.

        Rejection of any Executory Contract or Unexpired Lease pursuant to the Plan or otherwise
shall not constitute a termination of preexisting obligations owed to the Debtors or the Reorganized
Debtors, as applicable, under such Executory Contracts or Unexpired Leases. In particular,
notwithstanding any non-bankruptcy law to the contrary, the Reorganized Debtors expressly
reserve and do not waive any right to receive, or any continuing obligation of a counterparty to
provide, warranties or continued maintenance obligations on goods previously purchased by the
Debtors contracting from non-Debtor counterparties to rejected Executory Contracts or Unexpired
Leases.

F.     Insurance Policies.

        Each of the Debtors’ insurance policies and any agreements, documents, or instruments
relating thereto, are treated as Executory Contracts under the Plan. Unless otherwise provided in
the Plan, on the Effective Date, (1) the Debtors shall be deemed to have assumed all insurance
policies and any agreements, documents, and instruments relating to coverage of all insured Claims
and (2) such insurance policies and any agreements, documents, or instruments relating thereto
shall revest in the Reorganized Debtors.

G.     Modifications, Amendments, Supplements, Restatements, or Other Agreements.

        Unless otherwise provided in the Plan, each Executory Contract or Unexpired Lease that
is assumed shall include all modifications, amendments, supplements, restatements, or other
agreements that in any manner affect such Executory Contract or Unexpired Lease, and all
Executory Contracts and Unexpired Leases related thereto, if any, including all easements,
licenses, permits, rights, privileges, immunities, options, rights of first refusal, and any other
interests, unless any of the foregoing agreements has been previously rejected or repudiated or is
rejected or repudiated under the Plan.

       Modifications, amendments, supplements, and restatements to prepetition Executory
Contracts and Unexpired Leases that have been executed by the Debtors during the Chapter 11
Cases shall not be deemed to alter the prepetition nature of the Executory Contract or Unexpired
Lease, or the validity, priority, or amount of any Claims that may arise in connection therewith.

H.     Reservation of Rights.

       Neither the exclusion nor inclusion of any Executory Contract or Unexpired Lease on the
Schedule of Rejected Executory Contract and Unexpired Leases, nor anything contained in the
Plan, shall constitute an admission by the Debtors that any such contract or lease is in fact an
Executory Contract or Unexpired Lease or that any of the Reorganized Debtors has any liability
thereunder. If there is a dispute regarding whether a contract or lease is or was executory or
unexpired at the time of assumption or rejection, the Debtors or the Reorganized Debtors, as
applicable, shall have 30 days following entry of a Final Order resolving such dispute to alter its
treatment of such contract or lease under the Plan.
 ACTIVE 45314496v1                              33
      Case 19-33884 Document 199 Filed in TXSB on 08/19/19 Page 38 of 59




I.     Nonoccurrence of Effective Date.

        In the event that the Effective Date does not occur, the Bankruptcy Court shall retain
jurisdiction with respect to any request to extend the deadline for assuming or rejecting Unexpired
Leases pursuant to section 365(d)(4) of the Bankruptcy Code.

J.     Contracts and Leases Entered Into After the Petition Date.

       Contracts and leases entered into after the Petition Date by any Debtor, including any
Executory Contracts and Unexpired Leases assumed by such Debtor, will be performed by the
applicable Debtor or the Reorganized Debtors liable thereunder in the ordinary course of their
business. Accordingly, such contracts and leases (including any assumed Executory Contracts and
Unexpired Leases) will survive and remain unaffected by entry of the Confirmation Order.

                                  ARTICLE VI.
                      PROVISIONS GOVERNING DISTRIBUTIONS

A.     Timing and Calculation of Amounts to Be Distributed.

        Unless otherwise provided in the Plan, on the Effective Date (or if a Claim is not an
Allowed Claim or Allowed Interest on the Effective Date, on the date that such Claim or Interest
becomes an Allowed Claim or Allowed Interest, or as soon as reasonably practicable thereafter),
each holder of an Allowed Claim or Allowed Interests (as applicable) shall receive the full amount
of the distributions that the Plan provides for Allowed Claims or Allowed Interests (as applicable)
in the applicable Class. In the event that any payment or act under the Plan is required to be made
or performed on a date that is not a Business Day, then the making of such payment or the
performance of such act may be completed on the next succeeding Business Day, but shall be
deemed to have been completed as of the required date. If and to the extent that there are Disputed
Claims or Disputed Interests, distributions on account of any such Disputed Claims or Disputed
Interests shall be made pursuant to the provisions set forth in Article VII hereof. Except as
otherwise provided in the Plan, holders of Claims or Interests shall not be entitled to interest,
dividends, or accruals on the distributions provided for in the Plan, regardless of whether such
distributions are delivered on or at any time after the Effective Date.

B.     Disbursing Agent.

        Except as otherwise provided herein, all distributions under the Plan shall be made by the
Disbursing Agent on the Effective Date. The Disbursing Agent shall not be required to give any
bond or surety or other security for the performance of its duties unless otherwise ordered by the
Bankruptcy Court. Additionally, in the event that the Disbursing Agent is so otherwise ordered,
all costs and expenses of procuring any such bond or surety shall be borne by the Reorganized
Debtors.




 ACTIVE 45314496v1                              34
      Case 19-33884 Document 199 Filed in TXSB on 08/19/19 Page 39 of 59




C.     Rights and Powers of Disbursing Agent.

        1.      Powers of the Disbursing Agent.

       The Disbursing Agent shall be empowered to: (a) effect all actions and execute all
agreements, instruments, and other documents necessary to perform its duties under the Plan;
(b) make all distributions contemplated hereby; (c) employ professionals to represent it with
respect to its responsibilities; and (d) exercise such other powers as may be vested in the
Disbursing Agent by order of the Bankruptcy Court, pursuant to the Plan, or as deemed by the
Disbursing Agent to be necessary and proper to implement the provisions hereof.

        2.      Expenses Incurred On or After the Effective Date.

       Except as otherwise ordered by the Bankruptcy Court, the amount of any reasonable fees
and expenses incurred by the Disbursing Agent on or after the Effective Date (including taxes),
and any reasonable compensation and expense reimbursement claims (including reasonable
attorney fees and expenses), made by the Disbursing Agent shall be paid in Cash by the
Reorganized Debtors.

D.     Delivery of Distributions and Undeliverable or Unclaimed Distributions.

        1.      Record Date for Distribution.

        On the Distribution Record Date, the Claims Register shall be closed and any party
responsible for making distributions shall instead be authorized and entitled to recognize only
those record holders listed on the Claims Register as of the close of business on the Distribution
Record Date.

        2.      Delivery of Distributions in General.

        Except as otherwise provided herein, the Disbursing Agent shall make distributions to
holders of Allowed Claims and Allowed Interests (as applicable) as of the Distribution Record
Date at the address for each such holder as indicated on the Debtors’ records as of the date of any
such distribution; provided, however, that the manner of such distributions shall be determined at
the discretion of the Reorganized Debtors; provided further, however, that the address for each
holder of an Allowed Claim shall be deemed to be the address set forth in any Proof of Claim Filed
by that holder.

        3.      Minimum Distributions.

       No Cash payment of less than $50.00 shall be made to a holder of an Allowed Claim on
account of such Allowed Claim.

        4.      Undeliverable Distributions and Unclaimed Property.

        In the event that any distribution to any holder of Allowed Claims or Allowed Interests (as
applicable) is returned as undeliverable, no distribution to such holder shall be made unless and
until the Disbursing Agent has determined the then-current address of such holder, at which time

 ACTIVE 45314496v1                              35
      Case 19-33884 Document 199 Filed in TXSB on 08/19/19 Page 40 of 59




such distribution shall be made to such holder without interest; provided, however, that such
distributions shall be deemed unclaimed property under section 347(b) of the Bankruptcy Code at
the expiration of one year from the Effective Date. After such date, all unclaimed property or
interests in property shall revert to the Reorganized Debtors automatically and without need for a
further order by the Bankruptcy Court (notwithstanding any applicable federal, provincial or state
escheat, abandoned, or unclaimed property laws to the contrary), and the Claim of any holder of
Claims and Interests to such property or Interest in property shall be discharged and forever barred.

E.     Manner of Payment.

       1.    All distributions of the New Membership Interests to the holders of Allowed Term
Loan Claims under the Plan shall be made by the Disbursing Agent on behalf of the Reorganized
Debtors.

      2.     All distributions of Cash to the holders of Allowed Claims under the Plan shall be
made by the Disbursing Agent on behalf of the applicable Debtor.

      3.    At the option of the Disbursing Agent, any Cash payment to be made hereunder
may be made by check or wire transfer or as otherwise required or provided in applicable
agreements.

F.     Distributions to Holders of Class 6 General Unsecured Claims.

       Not later than 180 days after the Effective Date, the Disbursing Agent shall distribute to
each holder of an Allowed Class 6 General Unsecured Claim its Pro Rata share of the Minimum
GUC Recovery less any Class 6 Disputed Claims Reserve and any other reserves provided for in
the Plan.

       Upon the later of 180 days after the Effective Date and 60 days after the Reorganized
Debtors receive Cudd Litigation Proceeds, the Disbursing Agent shall distribute to each holder of
an Allowed Class 6 General Unsecured Claim its Pro Rata share of the GUC Allocation of Cudd
Proceeds less any Class 6 Disputed Claims Reserve and any other reserves provided for in the
Plan.

        Upon the completion of the Claims reconciliation process in accordance with the
procedures set forth in Article VII of the Plan, the Disbursing Agent shall distribute the Class 6
Disputed Claims Reserve to the holders of Allowed Class 6 General Unsecured Claims such that,
after giving effect to such distribution, but subject to the next paragraph below, each holder of an
Allowed General Unsecured Claim shall have received its Pro Rata share of the GUC Recovery.
If all Allowed General Unsecured Claims are paid in full, any amounts remaining in the GUC
Recovery shall revert to the Reorganized Debtors.

         Any holder of a Disputed Claim in Class 6 that ultimately becomes an Allowed Claim shall
(i) receive no more from the Class 6 Disputed Claims Reserve than the amount reserved with
respect to such Claim in accordance with the Plan; and (ii) not have recourse to the Debtors, the
Reorganized Debtors, or any property transferred pursuant to the Plan (other than the Unsecured
Creditor Recovery and the Class 6 Disputed Claims Reserve).

 ACTIVE 45314496v1                               36
      Case 19-33884 Document 199 Filed in TXSB on 08/19/19 Page 41 of 59




       With respect to the calculation of distributions to holders of Allowed Class 6 General
Unsecured Claims and the Class 6 Disputed Claims Reserve, the Reorganized Debtors and the
Disbursing Agent shall take into account the Sub-Classes and applicable Sub-Class Allocation
Percentages.

G.     Section 1145 Exemption.

        Pursuant to section 1145 of the Bankruptcy Code, the offering, issuance, and distribution
of the New Membership Interests, as contemplated by Article III.B hereof, shall be exempt from,
among other things, the registration requirements of section 5 of the Securities Act and any other
applicable law requiring registration prior to the offering, issuance, distribution, or sale of
Securities. In addition, under section 1145 of the Bankruptcy Code, such New Membership
Interests will be freely tradable in the U.S. by the recipients thereof, subject to the provisions of
section 1145(b)(1) of the Bankruptcy Code relating to the definition of an underwriter in section
2(a)(11) of the Securities Act, and compliance with applicable securities laws and any rules and
regulations of the Securities and Exchange Commission, if any, applicable at the time of any future
transfer of such Securities or instruments and subject to any restrictions in the Reorganized
Debtors’ New Organizational Documents.

H.     Compliance with Tax Requirements.

        In connection with the Plan, to the extent applicable, the Reorganized Debtors shall comply
with all tax withholding and reporting requirements imposed on them by any Governmental Unit,
and all distributions made pursuant to the Plan shall be subject to such withholding and reporting
requirements. Notwithstanding any provision in the Plan to the contrary, the Reorganized Debtors
and the Disbursing Agent shall be authorized to take all actions necessary to comply with such
withholding and reporting requirements, including liquidating a portion of the distribution to be
made under the Plan to generate sufficient funds to pay applicable withholding taxes, withholding
distributions pending receipt of information necessary to facilitate such distributions, or
establishing any other mechanisms they believe are reasonable and appropriate. The Reorganized
Debtors reserve the right to allocate all distributions made under the Plan in compliance with all
applicable wage garnishments, alimony, child support, and other spousal awards, liens, and
encumbrances.

I.     Allocations.

       Distributions in respect of Allowed Claims shall be allocated first to the principal amount
of such Claims (as determined for federal income tax purposes) and then, to the extent the
consideration exceeds the principal amount of the Claims, to any portion of such Claims for
accrued but unpaid interest.

J.     No Postpetition Interest on Claims.

        Unless otherwise specifically provided for in the Plan or the Confirmation Order, or
required by applicable bankruptcy and non-bankruptcy law, postpetition interest shall not accrue
or be paid on any prepetition Claims against the Debtors, and no holder of a prepetition Claim
against the Debtors shall be entitled to interest accruing on or after the Petition Date on any such
prepetition Claim.
 ACTIVE 45314496v1                               37
      Case 19-33884 Document 199 Filed in TXSB on 08/19/19 Page 42 of 59




K.     Foreign Currency Exchange Rate.

       Except as otherwise provided in a Bankruptcy Court order, as of the Effective Date, any
Claim asserted in currency other than U.S. dollars shall be automatically deemed converted to
the equivalent U.S. dollar value using the exchange rate for the applicable currency as published
in The Wall Street Journal, National Edition, on the Effective Date.

L.     Setoffs and Recoupment.

        Except as expressly provided in this Plan, each Reorganized Debtor may, pursuant to
applicable law, set off and/or recoup against any Plan Distributions to be made on account of any
Allowed Claim, any and all claims, rights, and Causes of Action that such Reorganized Debtor
may hold against the holder of such Allowed Claim to the extent such setoff or recoupment is
either (1) agreed in amount among the relevant Reorganized Debtor(s) and holder of Allowed
Claim or (2) otherwise adjudicated by the Bankruptcy Court or another court of competent
jurisdiction; provided, however, that neither the failure to effectuate a setoff or recoupment nor the
allowance of any Claim hereunder shall constitute a waiver or release by a Reorganized Debtor or
its successor of any and all claims, rights, and Causes of Action that such Reorganized Debtor or
its successor may possess against the applicable holder. In no event shall any holder of Claims
against, or Interests in, the Debtors be entitled to recoup any such Claim or Interest against any
claim, right, or Cause of Action of the Debtors or the Reorganized Debtors, as applicable, unless
such holder actually has performed such recoupment in accordance with applicable law and
provided notice thereof in writing to the Debtors in accordance with Article XII.G of the Plan on
or before the Effective Date, notwithstanding any indication in any Proof of Claim or otherwise
that such holder asserts, has, or intends to preserve any right of recoupment.

M.     Claims Paid or Payable by Third Parties.

        1.      Claims Paid by Third Parties.

        The Debtors or the Reorganized Debtors, as applicable, shall reduce in full a Claim, and
such Claim shall be disallowed without a Claims objection having to be Filed and without any
further notice to or action, order, or approval of the Bankruptcy Court, to the extent that the holder
of such Claim receives payment in full on account of such Claim from a party that is not a Debtor
or a Reorganized Debtor. Subject to the last sentence of this paragraph, to the extent a holder of a
Claim receives a distribution on account of such Claim and receives payment from a party that is
not a Debtor or a Reorganized Debtor on account of such Claim, such holder shall, within 14 days
of receipt thereof, repay or return the distribution to the applicable Reorganized Debtor, to the
extent the holder’s total recovery on account of such Claim from the third party and under the Plan
exceeds the amount of such Claim as of the date of any such distribution under the Plan. The
failure of such holder to timely repay or return such distribution shall result in the holder owing
the applicable Reorganized Debtor annualized interest at the Federal Judgment Rate on such
amount owed for each Business Day after the 14-day grace period specified above until the amount
is repaid.

        2.      Claims Payable by Third Parties.


 ACTIVE 45314496v1                               38
      Case 19-33884 Document 199 Filed in TXSB on 08/19/19 Page 43 of 59




        No distributions under the Plan shall be made on account of an Allowed Claim that is
payable pursuant to one of the Debtors’ insurance policies until the holder of such Allowed Claim
has exhausted all remedies with respect to such insurance policy. To the extent that one or more
of the Debtors’ insurers agrees to satisfy in full or in part a Claim (if and to the extent adjudicated
by a court of competent jurisdiction), then immediately upon such insurers’ agreement, the
applicable portion of such Claim may be expunged without a Claims objection having to be Filed
and without any further notice to or action, order, or approval of the Bankruptcy Court.

        3.      Applicability of Insurance Policies.

        Except as otherwise provided in the Plan, distributions to holders of Allowed Claims shall
be in accordance with the provisions of any applicable insurance policy. Nothing contained in the
Plan shall constitute or be deemed a waiver of any Cause of Action that the Debtors or any Entity
may hold against any other Entity, including insurers under any policies of insurance, nor shall
anything contained herein constitute or be deemed a waiver by such insurers of any defenses,
including coverage defenses, held by such insurers.

                                  ARTICLE VII.
                     PROCEDURES FOR RESOLVING CONTINGENT,
                       UNLIQUIDATED, AND DISPUTED CLAIMS

A.     Allowance of Claims.

        After the Effective Date, each of the Reorganized Debtors shall have and retain any and all
rights and defenses such Debtor had with respect to any Claim or Interest immediately prior to the
Effective Date.

B.     Claims Administration Responsibilities.

        Except as otherwise specifically provided in the Plan, after the Effective Date, the
Reorganized Debtors shall have the sole authority to: (1) File, withdraw, or litigate to judgment,
objections to Claims or Interests; (2) settle or compromise any Disputed Claim without any further
notice to or action, order, or approval by the Bankruptcy Court; and (3) administer and adjust the
Claims Register to reflect any such settlements or compromises without any further notice to or
action, order, or approval by the Bankruptcy Court.

C.     Estimation of Claims and Interests.

        Before or after the Effective Date, the Debtors or the Reorganized Debtors, as applicable,
may (but are not required to) at any time request that the Bankruptcy Court estimate any Disputed
Claim or Disputed Interest that is contingent or unliquidated pursuant to section 502(c) of the
Bankruptcy Code for any reason, regardless of whether any party previously has objected to such
Claim or Interest or whether the Bankruptcy Court has ruled on any such objection, and the
Bankruptcy Court shall retain jurisdiction to estimate any such Claim or Interest, including during
the litigation of any objection to any Claim or Interest or during the appeal relating to such
objection. Notwithstanding any provision otherwise in the Plan, a Claim or Interest that has been
expunged from the Claims Register, but that either is subject to appeal or has not been the subject
of a Final Order, shall be deemed to be estimated at zero dollars unless otherwise ordered by the
 ACTIVE 45314496v1                                39
      Case 19-33884 Document 199 Filed in TXSB on 08/19/19 Page 44 of 59




Bankruptcy Court. In the event that the Bankruptcy Court estimates any contingent or unliquidated
Claim or Interest, that estimated amount shall constitute a maximum limitation on such Claim or
Interest for all purposes under the Plan (including for purposes of distributions), and the relevant
Reorganized Debtor may elect to pursue any supplemental proceedings to object to any ultimate
distribution on such Claim or Interest.

D.     Adjustment to Claims or Interests without Objection.

        Any Claim or Interest that has been paid or satisfied, or any Claim or Interest that has been
amended or superseded, may be adjusted or expunged on the Claims Register by the Reorganized
Debtors without a Claims objection having to be Filed and without any further notice to or action,
order, or approval of the Bankruptcy Court.

E.     Time to File Objections to Claims.

        Any objections to Claims shall be Filed on or before the later of (1) 180 days after the
Effective Date and (2) such other period of limitation as may be specifically fixed by the Debtors
or the Reorganized Debtors, as applicable, or by a Final Order of the Bankruptcy Court for
objecting to such claims or extending any deadline for objecting to such claims.

F.     Disallowance of Claims or Interests.

        Any Claims or Interests held by Entities from which property is recoverable under section
542, 543, 550, or 553 of the Bankruptcy Code, or that is a transferee of a transfer avoidable under
section 522(f), 522(h), 544, 545, 547, 548, 549, or 724(a) of the Bankruptcy Code, shall be deemed
disallowed pursuant to section 502(d) of the Bankruptcy Code, and holders of such Claims or
Interests may not receive any distributions on account of such Claims until such time as any
objection to those Claims or Interests have been settled or a Bankruptcy Court order with respect
thereto has been entered and all sums due, if any, to the Debtor by the Entity have been turned
over or paid to the Reorganized Debtors.

       All Claims Filed on account of an indemnification obligation to a director, officer, or
employee shall be deemed satisfied and expunged from the Claims Register as of the Effective
Date to the extent such indemnification obligation is assumed (or honored or reaffirmed, as the
case may be) pursuant to the Plan, without any further notice to or action, order, or approval of the
Bankruptcy Court.

       Except as provided herein or otherwise agreed, any and all Proofs of Claim Filed after
the Bar Date shall be deemed disallowed and expunged as of the Effective Date without any
further notice to or action, order, or approval of the Bankruptcy Court, and holders of such
Claims may not receive any distributions on account of such Claims, unless on or before the
Confirmation Hearing such late Claim has been deemed timely Filed by a Final Order.

G.     Amendments to Claims or Interests.

       Except as provided herein, on or after the Effective Date, a Claim or Interest may not be
Filed or amended without the prior authorization of the Bankruptcy Court or the Reorganized

 ACTIVE 45314496v1                               40
       Case 19-33884 Document 199 Filed in TXSB on 08/19/19 Page 45 of 59




Debtors and any such new or amended Claim or Interest Filed shall be deemed disallowed in full
and expunged without any further action.

H.      No Distributions Pending Allowance.

        If an objection to a Claim or Interest or portion thereof is Filed as set forth in Article VII.B
hereof, no payment or distribution provided under the Plan shall be made on account of such Claim
or Interest or portion thereof unless and until such Disputed Claim or Interest becomes an Allowed
Claim or Interest.

I.      Distributions After Allowance.

        To the extent that a Disputed Claim ultimately becomes an Allowed Claim or Allowed
Interest, distributions (if any) shall be made to the holder of such Allowed Claim or Allowed
Interest (as applicable) in accordance with the provisions of the Plan. As soon as practicable after
the date that the order or judgment of the Bankruptcy Court allowing any Disputed Claim or
Disputed Interest becomes a Final Order, the Disbursing Agent shall provide to the holder of such
Claim or Interest the distribution (if any) to which such holder is entitled under the Plan as of the
Effective Date, without any interest, dividends, or accruals to be paid on account of such Claim or
Interest unless required under applicable bankruptcy law.

                             ARTICLE VIII.
       SETTLEMENT, RELEASE, INJUNCTION, AND RELATED PROVISIONS

A.      Discharge of Claims and Termination of Interests.

         Pursuant to section 1141(d) of the Bankruptcy Code, and except as otherwise specifically
provided in the Plan or in any contract, instrument, or other agreement or document created
pursuant to the Plan, the distributions, rights, and treatment that are provided in the Plan shall be
in complete satisfaction, discharge, and release, effective as of the Effective Date, of Claims
(including any Intercompany Claims resolved or compromised after the Effective Date by the
Reorganized Debtors), Interests, and Causes of Action of any nature whatsoever, including any
interest accrued on Claims or Interests from and after the Petition Date, whether known or
unknown, against, liabilities of, liens on, obligations of, rights against, and Interests in, the Debtors
or any of their assets or properties, regardless of whether any property shall have been distributed
or retained pursuant to the Plan on account of such Claims and Interests, including demands,
liabilities, and Causes of Action that arose before the Effective Date, any liability (including
withdrawal liability) to the extent such Claims or Interests relate to services performed by
employees of the Debtors prior to the Effective Date and that arise from a termination of
employment, any contingent or non-contingent liability on account of representations or warranties
issued on or before the Effective Date, and all debts of the kind specified in sections 502(g), 502(h),
or 502(i) of the Bankruptcy Code, in each case whether or not: (1) a Proof of Claim based upon
such debt or right is Filed or deemed Filed pursuant to section 501 of the Bankruptcy Code; (2) a
Claim or Interest based upon such debt, right, or Interest is Allowed pursuant to section 502 of the
Bankruptcy Code; or (3) the holder of such a Claim or Interest has accepted the Plan. The
Confirmation Order shall be a judicial determination of the discharge of all Claims and Interests
subject to the occurrence of the Effective Date.

 ACTIVE 45314496v1                                 41
      Case 19-33884 Document 199 Filed in TXSB on 08/19/19 Page 46 of 59




B.     Release of Liens.

        Except as otherwise provided in the Exit Facility Documents, the Plan, or any
contract, instrument, release, or other agreement or document created pursuant to the Plan,
on the Effective Date and concurrently with the applicable distributions made pursuant to
the Plan and, in the case of a Secured Claim, satisfaction in full of the portion of the
Secured Claim that is Allowed as of the Effective Date, except for Other Secured Claims that
the Debtors elect to reinstate in accordance with Article III.B.1 hereof, all mortgages, deeds
of trust, Liens, pledges, or other security interests against any property of the Estates shall
be fully released and discharged, and all of the right, title, and interest of any holder of such
mortgages, deeds of trust, Liens, pledges, or other security interests shall revert to the
Reorganized Debtors and their successors and assigns. Any holder of such Secured Claim
(and the applicable agents for such holder) shall be authorized and directed to release any
collateral or other property of any Debtor (including any cash collateral and possessory
collateral) held by such holder (and the applicable agents for such holder), and to take such
actions as may be reasonably requested by the Reorganized Debtors to evidence the release
of such Lien, including the execution, delivery, and filing or recording of such releases. The
presentation or filing of the Confirmation Order to or with any federal, state, provincial, or
local agency or department shall constitute good and sufficient evidence of, but shall not be
required to effect, the termination of such Liens.

C.     Releases by the Debtors.

       Pursuant to section 1123(b) of the Bankruptcy Code, for good and valuable
consideration, on and after the Effective Date, each Released Party is deemed released and
discharged by the Debtors, the Reorganized Debtors, and their Estates, in each case on behalf
of themselves and their respective successors, assigns, and representatives, and any and all
other entities who may purport to assert any Cause of Action, directly or derivatively, by,
through, for, or because of the foregoing entities, from any and all Causes of Action,
including any derivative claims, asserted on behalf of the Debtors, that the Debtors, the
Reorganized Debtors, or their Estates would have been legally entitled to assert in their own
right (whether individually or collectively) or on behalf of the holder of any Claim against,
or Interest in, a Debtor or other Entity, based on or relating to, or in any manner arising
from, in whole or in part, the Debtors, the Debtors’ in- or out-of-court restructuring efforts,
intercompany transactions, the Chapter 11 Cases, the Disclosure Statement, the DIP Facility,
the Exit Facility, the Plan (including, for the avoidance of doubt, the Plan Supplement), or
any Restructuring Transaction, the Plan, or the Plan Settlement, the filing of the Chapter 11
Cases, the pursuit of Confirmation, the pursuit of Consummation, the administration and
implementation of the Plan, including the issuance or distribution of securities pursuant to
the Plan, or the distribution of property under the Plan or any other related agreement, or
upon any other act or omission, transaction, agreement, event, or other occurrence taking
place on or before the Effective Date. Notwithstanding anything contained herein to the
contrary, the foregoing release does not release any obligations of any party under the Plan
or any document, instrument, or agreement executed to implement the Plan.

      Entry of the Confirmation Order shall constitute the Bankruptcy Court’s approval,
pursuant to Bankruptcy Rule 9019, of the releases described in this Article VIII.C by the
 ACTIVE 45314496v1                             42
      Case 19-33884 Document 199 Filed in TXSB on 08/19/19 Page 47 of 59




Debtors, which includes by reference each of the related provisions and definitions contained
in this Plan, and further, shall constitute its finding that each release described in this Article
VIII.C is: (1) in exchange for the good and valuable consideration provided by the Released
Parties, a good faith settlement and compromise of such Claims; (2) in the best interests of
the Debtors and all holders of Interests and Claims; (3) fair, equitable, and reasonable;
(4) given and made after due notice and opportunity for hearing; and (5) a bar to any of the
Debtors or Reorganized Debtors asserting any claim, Cause of Action, or liability related
thereto, of any kind whatsoever, against any of the Released Parties or their property.

D.     Releases by Holders of Claims and Interests.

        Pursuant to section 1123(b) of the Bankruptcy Code, for good and valuable
consideration, on and after the Effective Date, each Releasing Party is deemed to have
released and discharged each Debtor, Reorganized Debtor, and Released Party from any
and all Causes of Action, whether known or unknown, including any derivative claims,
asserted on behalf of the Debtors, that such Entity would have been legally entitled to assert
(whether individually or collectively), based on or relating to, or in any manner arising from,
in whole or in part, the Debtors, the Debtors’ in- or out-of-court restructuring efforts,
intercompany transactions, the Chapter 11 Cases, the formulation, preparation,
dissemination, negotiation, or filing of the Disclosure Statement, the DIP Facility, the Exit
Facility, the Plan (including, for the avoidance of doubt, the Plan Supplement and the Plan
Settlement), or any Restructuring Transaction, contract, instrument, release, or other
agreement or document created or entered into in connection with the Disclosure Statement,
the DIP Facility, the Plan, or the Plan Settlement, the filing of the Chapter 11 Cases, the
pursuit of Confirmation, the pursuit of Consummation, the administration and
implementation of the Plan, including the issuance or distribution of securities pursuant to
the Plan, or the distribution of property under the Plan or any other related agreement, or
upon any other related act or omission, transaction, agreement, event, or other occurrence
taking place on or before the Effective Date. Notwithstanding anything contained herein to
the contrary, the foregoing release does not release any obligations of any party under the
Plan or any document, instrument, or agreement executed to implement the Plan.

        Entry of the Confirmation Order shall constitute the Bankruptcy Court’s approval,
pursuant to Bankruptcy Rule 9019, of the releases described in this Article VIII.D, which
includes by reference each of the related provisions and definitions contained in this Plan,
and further, shall constitute its finding that each release described in this Article VIII.D is:
(1) in exchange for the good and valuable consideration provided by the Released Parties, a
good faith settlement and compromise of such Claims; (2) in the best interests of the Debtors
and all holders of Interests and Claims; (3) fair, equitable, and reasonable; (4) given and
made after due notice and opportunity for hearing; and (5) a bar to any of the Debtors or
Reorganized Debtors asserting any claim, Cause of Action, or liability related thereto, of any
kind whatsoever, against any of the Released Parties or their property.

E.     Exculpation.

       Except as otherwise specifically provided in the Plan, no Exculpated Party shall have
or incur, and each Exculpated Party is released and exculpated from any Cause of Action

 ACTIVE 45314496v1                              43
      Case 19-33884 Document 199 Filed in TXSB on 08/19/19 Page 48 of 59




for any claim related to any act or omission in connection with, relating to, or arising out of,
the Chapter 11 Cases, the formulation, preparation, dissemination, negotiation, or filing of
the Disclosure Statement, the Plan, the Plan Settlement, or any Restructuring Transaction,
contract, instrument, release or other agreement or document created or entered into in
connection with the Disclosure Statement or the Plan, the filing of the Chapter 11 Cases, the
pursuit of Confirmation, the pursuit of Consummation, the administration and
implementation of the Plan, including the issuance of securities pursuant to the Plan, or the
distribution of property under the Plan or any other related agreement, except for claims
related to any act or omission that is determined in a Final Order to have constituted actual
fraud or gross negligence, but in all respects such Entities shall be entitled to reasonably rely
upon the advice of counsel with respect to their duties and responsibilities pursuant to the
Plan. The Exculpated Parties have, and upon completion of the Plan shall be deemed to
have, participated in good faith and in compliance with the applicable laws with regard to
the solicitation of votes and distribution of consideration pursuant to the Plan and, therefore,
are not, and on account of such distributions shall not be, liable at any time for the violation
of any applicable law, rule, or regulation governing the solicitation of acceptances or
rejections of the Plan or such distributions made pursuant to the Plan.

F.     Injunction.

       Except as otherwise expressly provided in the Plan or for obligations issued or
required to be paid pursuant to the Plan or the Confirmation Order, all Entities who have
held, hold, or may hold Claims or Interests that have been released, discharged, or are
subject to exculpation are permanently enjoined, from and after the Effective Date, from
taking any of the following actions against, as applicable, the Debtors, the Reorganized
Debtors, the Exculpated Parties, or the Released Parties: (1) commencing or continuing in
any manner any action or other proceeding of any kind on account of or in connection with
or with respect to any such Claims or Interests; (2) enforcing, attaching, collecting, or
recovering by any manner or means any judgment, award, decree, or order against such
Entities on account of or in connection with or with respect to any such Claims or Interests;
(3) creating, perfecting, or enforcing any encumbrance of any kind against such Entities or
the property or the estates of such Entities on account of or in connection with or with respect
to any such Claims or Interests; (4) asserting any right of setoff, subrogation, or recoupment
of any kind against any obligation due from such Entities or against the property of such
Entities on account of or in connection with or with respect to any such Claims or Interests
unless such holder has Filed a motion requesting the right to perform such setoff on or before
the Effective Date, and notwithstanding an indication of a Claim or Interest or otherwise
that such holder asserts, has, or intends to preserve any right of setoff pursuant to applicable
law or otherwise; and (5) commencing or continuing in any manner any action or other
proceeding of any kind on account of or in connection with or with respect to any such Claims
or Interests released or settled pursuant to the Plan.

       Upon entry of the Confirmation Order, all holders of Claims and Interests and their
respective current and former employees, agents, officers, directors, principals, and direct
and indirect affiliates shall be enjoined from taking any actions to interfere with the
implementation or Consummation of the Plan. Each holder of an Allowed Claim or Allowed
Interest, as applicable, by accepting, or being eligible to accept, distributions under or
 ACTIVE 45314496v1                             44
      Case 19-33884 Document 199 Filed in TXSB on 08/19/19 Page 49 of 59




Reinstatement of such Claim or Interest, as applicable, pursuant to the Plan, shall be deemed
to have consented to the injunction provisions set forth in this Article VIII.F of the Plan.

G.     Protections Against Discriminatory Treatment.

        Consistent with section 525 of the Bankruptcy Code and the Supremacy Clause of the U.S.
Constitution, all Entities, including Governmental Units, shall not discriminate against the
Reorganized Debtors or deny, revoke, suspend, or refuse to renew a license, permit, charter,
franchise, or other similar grant to, condition such a grant to, discriminate with respect to such a
grant against, the Reorganized Debtors, or another Entity with whom the Reorganized Debtors
have been associated, solely because each Debtor has been a debtor under chapter 11 of the
Bankruptcy Code, has been insolvent before the commencement of the Chapter 11 Cases (or during
the Chapter 11 Cases but before the Debtors are granted or denied a discharge), or has not paid a
debt that is dischargeable in the Chapter 11 Cases.

H.     Document Retention.

       On and after the Effective Date, the Reorganized Debtors may maintain documents in
accordance with their standard document retention policy, as may be altered, amended, modified,
or supplemented by the Reorganized Debtors.

I.     Reimbursement or Contribution.

       If the Bankruptcy Court disallows a Claim for reimbursement or contribution of an Entity
pursuant to section 502(e)(1)(B) of the Bankruptcy Code, then to the extent that such Claim is
contingent as of the time of allowance or disallowance, such Claim shall be forever disallowed
and expunged notwithstanding section 502(j) of the Bankruptcy Code, unless prior to the
Confirmation Date: (1) such Claim has been adjudicated as non-contingent or (2) the relevant
holder of a Claim has Filed a non-contingent Proof of Claim on account of such Claim and a Final
Order has been entered prior to the Confirmation Date determining such Claim as no longer
contingent.

                                    ARTICLE IX.
                      CONDITIONS PRECEDENT TO CONFIRMATION
                         AND CONSUMMATION OF THE PLAN

A.     Conditions Precedent to the Effective Date.

       It shall be a condition to Confirmation of the Plan that the following conditions shall have
been satisfied or waived pursuant to the provisions of Article IX.B hereof:

        1.    the Bankruptcy Court shall have entered the Confirmation Order in form and
 substance acceptable to the Term Loan Agent, and shall;

                (a)    authorize the Debtors to take all actions necessary to enter into, implement,
                       and consummate the contracts, instruments, releases, leases, indentures, and
                       other agreements or documents created in connection with the Plan;


 ACTIVE 45314496v1                              45
      Case 19-33884 Document 199 Filed in TXSB on 08/19/19 Page 50 of 59




                (b)   decree that the provisions of the Confirmation Order and the Plan are
                      nonseverable and mutually dependent;

                (c)   authorize the Debtors, as applicable or necessary, to: (i) implement the
                      Restructuring Transactions; (ii) distribute the New Membership Interests
                      pursuant to the exemption from registration under the Securities Act
                      provided by section 1145 of the Bankruptcy Code or other exemption from
                      such registration or pursuant to one or more registration statements;
                      (iii) make all distributions and issuances as required under the Plan,
                      including Cash, and the New Membership Interests; and (iv) enter into any
                      agreements, transactions, and sales of property as set forth in the Plan
                      Supplement, including the Exit Facility;

                (d)   authorize the implementation of the Plan in accordance with its terms; and

                (e)   provide that, pursuant to section 1146 of the Bankruptcy Code, the
                      assignment or surrender of any lease or sublease, and the delivery of any
                      deed or other instrument or transfer order, in furtherance of, or in connection
                      with the Plan, including any deeds, bills of sale, or assignments executed in
                      connection with any disposition or transfer of assets contemplated under the
                      Plan, shall not be subject to any stamp, real estate transfer, mortgage
                      recording, or other similar tax; and

        2.     the Debtors shall have obtained all authorizations, consents, regulatory approvals,
rulings, or documents that are necessary to implement and effectuate the Plan;

        3.    the final version of the Plan Supplement and all of the schedules, documents, and
exhibits contained therein shall have been Filed, and the Plan and shall be in form and substance
acceptable to the Debtors and the Term Loan Agent to the extent required under the Plan;

       4.    all professional fees and expenses of retained professionals required to be approved
by the Bankruptcy Court shall have been paid in full or amounts sufficient to pay such fees and
expenses after the Effective Date have been placed in the Professional Fee Escrow Account
pending approval by the Bankruptcy Court; and

        5.    the Debtors shall have implemented the Restructuring Transactions and all
transactions contemplated herein, pursuant to documentation acceptable to the Debtors and the
Term Loan Agent.

B.     Waiver of Conditions.

        The conditions to Confirmation and Consummation set forth in this Article IX may be
waived by the Debtors without notice, leave, or order of the Bankruptcy Court or any formal action
other than proceedings to confirm or consummate the Plan.




 ACTIVE 45314496v1                              46
      Case 19-33884 Document 199 Filed in TXSB on 08/19/19 Page 51 of 59




C.     Effect of Failure of Conditions.

       If Consummation does not occur, the Plan shall be null and void in all respects and nothing
contained in the Plan or the Disclosure Statement shall: (1) constitute a waiver or release of any
Claims by the Debtors, Claims, or Interests; (2) prejudice in any manner the rights of the Debtors,
any holders of Claims or Interests, or any other Entity; or (3) constitute an admission,
acknowledgment, offer, or undertaking by the Debtors, any holders of Claims or Interests, or any
other Entity.

                              ARTICLE X.
         MODIFICATION, REVOCATION, OR WITHDRAWAL OF THE PLAN

A.     Modification and Amendments.

        Except as otherwise specifically provided in the Plan, the Debtors reserve the right to
modify the Plan, whether such modification is material or immaterial, and seek Confirmation
consistent with the Bankruptcy Code and, as appropriate, not resolicit votes on such modified Plan.
Subject to those restrictions on modifications set forth in the Plan and the requirements of section
1127 of the Bankruptcy Code, Rule 3019 of the Federal Rules of Bankruptcy Procedure, and, to
the extent applicable, sections 1122, 1123, and 1125 of the Bankruptcy Code, each of the Debtors
expressly reserves its respective rights to revoke or withdraw, or, with the consent of the Term
Loan Agent, to alter, amend, or modify the Plan with respect to such Debtor, one or more times,
after Confirmation, and, to the extent necessary may initiate proceedings in the Bankruptcy Court
to so alter, amend, or modify the Plan, or remedy any defect or omission, or reconcile any
inconsistencies in the Plan, the Disclosure Statement, or the Confirmation Order, in such matters
as may be necessary to carry out the purposes and intent of the Plan.

B.     Effect of Confirmation on Modifications.

        Entry of a Confirmation Order shall mean that all modifications or amendments to the Plan
since the solicitation thereof are approved pursuant to section 1127(a) of the Bankruptcy Code and
do not require additional disclosure or resolicitation under Bankruptcy Rule 3019.

C.     Revocation or Withdrawal of Plan.

        The Debtors reserve the right to revoke or withdraw the Plan prior to the Confirmation
Date and to File subsequent plans of reorganization. If the Debtors revoke or withdraw the Plan,
or if Confirmation or Consummation does not occur, then: (1) the Plan shall be null and void in
all respects; (2) any settlement or compromise embodied in the Plan (including the fixing or
limiting to an amount certain of any Claim or Interest or Class of Claims or Interests), assumption
or rejection of Executory Contracts or Unexpired Leases effected under the Plan, and any
document or agreement executed pursuant to the Plan, shall be deemed null and void; and
(3) nothing contained in the Plan shall: (a) constitute a waiver or release of any Claims or Interests;
(b) prejudice in any manner the rights of such Debtor or any other Entity; or (c) constitute an
admission, acknowledgement, offer, or undertaking of any sort by such Debtor or any other Entity.



 ACTIVE 45314496v1                                47
      Case 19-33884 Document 199 Filed in TXSB on 08/19/19 Page 52 of 59




                                     ARTICLE XI.
                              RETENTION OF JURISDICTION

        Notwithstanding the entry of the Confirmation Order and the occurrence of the Effective
Date, on and after the Effective Date, the Bankruptcy Court shall retain exclusive jurisdiction over
all matters arising out of, or relating to, the Chapter 11 Cases and the Plan pursuant to sections
105(a) and 1142 of the Bankruptcy Code, including jurisdiction to:

       1.     allow, disallow, determine, liquidate, classify, estimate, or establish the priority,
secured or unsecured status, or amount of any Claim or Interest, including the resolution of any
request for payment of any Administrative Claim and the resolution of any and all objections to
the secured or unsecured status, priority, amount, or allowance of Claims or Interests;

       2.     decide and resolve all matters related to the granting and denying, in whole or in
part, any applications for allowance of compensation or reimbursement of expenses to
Professionals authorized pursuant to the Bankruptcy Code or the Plan;

        3.     resolve any matters related to: (a) the assumption, assumption and assignment, or
rejection of any Executory Contract or Unexpired Lease to which a Debtor is party or with respect
to which a Debtor may be liable and to hear, determine, and, if necessary, liquidate, any Claims
arising therefrom, including Cure Claims pursuant to section 365 of the Bankruptcy Code; (b) any
potential contractual obligation under any Executory Contract or Unexpired Lease that is
assumed; (c) the Reorganized Debtors amending, modifying, or supplementing, after the
Effective Date, pursuant to Article V hereof, any Executory Contracts or Unexpired Leases to the
list of Executory Contracts and Unexpired Leases to be assumed or rejected or otherwise; and
(d) any dispute regarding whether a contract or lease is or was executory or expired;

       4.     ensure that distributions to holders of Allowed Claims and Allowed Interests (as
applicable) are accomplished pursuant to the provisions of the Plan;

        5.     adjudicate, decide, or resolve any motions, adversary proceedings, contested or
litigated matters, and any other matters, and grant or deny any applications involving a Debtor
that may be pending on the Effective Date;

      6.    adjudicate, decide, or resolve any and all matters related to section 1141 of the
Bankruptcy Code;

       7.    enter and implement such orders as may be necessary to execute, implement, or
consummate the provisions of the Plan and all contracts, instruments, releases, indentures, and
other agreements or documents created in connection with the Plan or the Disclosure Statement;

       8.     enter and enforce any order for the sale of property pursuant to sections 363, 1123,
or 1146(a) of the Bankruptcy Code;

        9.    resolve any cases, controversies, suits, disputes, or Causes of Action that may arise
in connection with the Consummation, interpretation, or enforcement of the Plan or any Entity’s
obligations incurred in connection with the Plan;

 ACTIVE 45314496v1                              48
        Case 19-33884 Document 199 Filed in TXSB on 08/19/19 Page 53 of 59




        10. issue injunctions, enter and implement other orders, or take such other actions as
may be necessary to restrain interference by any Entity with Consummation or enforcement of
the Plan;

        11. resolve any cases, controversies, suits, disputes, or Causes of Action with respect
to the releases, injunctions, and other provisions contained in Article VIII hereof and enter such
orders as may be necessary to implement such releases, injunctions, and other provisions;

        12. resolve any cases, controversies, suits, disputes, or Causes of Action with respect
to the repayment or return of distributions and the recovery of additional amounts owed by the
holder of a Claim or Interest for amounts not timely repaid pursuant to Article VI.M hereof;

       13. enter and implement such orders as are necessary if the Confirmation Order is for
any reason modified, stayed, reversed, revoked, or vacated;

        14. determine any other matters that may arise in connection with or relate to the Plan,
the Disclosure Statement, the Confirmation Order, or any contract, instrument, release, indenture,
or other agreement or document created in connection with the Plan or the Disclosure Statement;

         15.   enter an order concluding or closing the Chapter 11 Cases;

         16.   adjudicate any and all disputes arising from or relating to distributions under the
Plan;

       17. consider any modifications of the Plan, to cure any defect or omission, or to
reconcile any inconsistency in any Bankruptcy Court order, including the Confirmation Order;

       18. determine requests for the payment of Claims and Interests entitled to priority
pursuant to section 507 of the Bankruptcy Code;

       19. hear and determine disputes arising in connection with the interpretation,
implementation, or enforcement of the Plan or the Confirmation Order, including disputes arising
under agreements, documents, or instruments executed in connection with the Plan;

       20. hear and determine matters concerning state, local, and federal taxes in accordance
with sections 346, 505, and 1146 of the Bankruptcy Code;

        21. hear and determine all disputes involving the existence, nature, scope, or
enforcement of any exculpations, discharges, injunctions and released granted in the Plan,
including under Article VIII hereof, regardless of whether such termination occurred prior to or
after the Effective Date;

         22.   enforce all orders previously entered by the Bankruptcy Court; and

         23.   hear any other matter not inconsistent with the Bankruptcy Code.




ACTIVE 45314496v1                              49
      Case 19-33884 Document 199 Filed in TXSB on 08/19/19 Page 54 of 59




                                       ARTICLE XII.
                                MISCELLANEOUS PROVISIONS

A.     Immediate Binding Effect.

        Subject to Article IX.A hereof and notwithstanding Bankruptcy Rules 3020(e), 6004(h), or
7062 or otherwise, upon the occurrence of the Effective Date, the terms of the Plan (including, for
the avoidance of doubt, the Plan Supplement) shall be immediately effective and enforceable and
deemed binding upon the Debtors, the Reorganized Debtors, and any and all holders of Claims or
Interests (irrespective of whether such Claims or Interests are deemed to have accepted the Plan),
all Entities that are parties to or are subject to the settlements, compromises, releases, discharges,
and injunctions described in the Plan, each Entity acquiring property under the Plan, and any and
all non-Debtor parties to Executory Contracts and Unexpired Leases with the Debtors.

B.     Additional Documents.

         On or before the Effective Date, the Debtors may file with the Bankruptcy Court such
agreements and other documents as may be necessary to effectuate and further evidence the terms
and conditions of the Plan. The Debtors or the Reorganized Debtors, as applicable, and all holders
of Claims or Interests receiving distributions pursuant to the Plan and all other parties in interest
shall, from time to time, prepare, execute, and deliver any agreements or documents and take any
other actions as may be necessary or advisable to effectuate the provisions and intent of the Plan.

C.     Payment of Statutory Fees.

       All fees payable pursuant to section 1930(a) of the Judicial Code, as determined by the
Bankruptcy Court at a hearing pursuant to section 1128 of the Bankruptcy Code, shall be paid by
each of the Reorganized Debtors (or the Disbursing Agent on behalf of each of the Reorganized
Debtors) for each quarter (including any fraction thereof) until the Chapter 11 Cases are converted,
dismissed, or closed, whichever occurs first.

D.     Statutory Committee and Cessation of Fee and Expense Payment.

       On the Effective Date, any statutory committee appointed in the Chapter 11 Cases,
including the Committee, shall (other than for purposes of filing final fee applications and
obtaining Bankruptcy Court approval of same) dissolve and members thereof shall be released,
exculpated and discharged from all rights and duties from or related to the Chapter 11 Cases. The
Reorganized Debtors shall no longer be responsible for paying any fees or expenses incurred by
the members of or advisors to any statutory committees after the Effective Date.

E.     Reservation of Rights.

        Except as expressly set forth in the Plan, the Plan shall have no force or effect unless the
Bankruptcy Court shall enter the Confirmation Order, and the Confirmation Order shall have no
force or effect if the Effective Date does not occur. None of the Filing of the Plan, any statement
or provision contained in the Plan, or the taking of any action by any Debtor with respect to the
Plan, the Disclosure Statement, or the Plan Supplement shall be or shall be deemed to be an

 ACTIVE 45314496v1                               50
       Case 19-33884 Document 199 Filed in TXSB on 08/19/19 Page 55 of 59




admission or waiver of any rights of any Debtor with respect to the holders of Claims or Interests
prior to the Effective Date.

F.      Successors and Assigns.

        The rights, benefits, and obligations of any Entity named or referred to in the Plan shall be
binding on, and shall inure to the benefit of any heir, executor, administrator, successor or assign,
Affiliate, officer, director, agent, representative, attorney, beneficiaries, or guardian, if any, of each
Entity.

G.      Notices.

        All notices, requests, and demands to or upon the Debtors to be effective shall be in writing
(including by facsimile transmission) and, unless otherwise expressly provided herein, shall be
deemed to have been duly given or made when actually delivered or, in the case of notice by
facsimile transmission, when received and telephonically confirmed, addressed as follows:

         1.     if to the Debtors, to:

                Shale Support Holdings, LLC
                600 Jefferson Street, Suite 602
                Lafayette, Louisiana 70501
                Attn:           Gary Barton
                                Charles Caswell
                with copies to:

                Greenberg Traurig, LLP
                1000 Louisiana, Suite 1700
                Houston, Texas 77002
                Attention:    Shari L. Heyen
                              Karl Burrer
                              David Eastlake

         2.     if to the Term Loan Agent or DIP Facility Agent:

                BSP Agency, LLC
                9 West 57th Street
                New York, New York 10019
                Attn:         Brent Buckley

                1401 McKinney Street, Suite 1825
                Houston, Texas 77010
                Attn:         Timothy Murray
                              John Horstman

                with copies to:

                Baker Botts L.L.P.
 ACTIVE 45314496v1                                 51
      Case 19-33884 Document 199 Filed in TXSB on 08/19/19 Page 56 of 59




                30 Rockefeller Plaza
                New York, New York 10112
                Attn:          Emanuel C. Grillo, Esq.

       After the Effective Date, the Debtors have authority to send a notice to Entities that to
continue to receive documents pursuant to Bankruptcy Rule 2002, such Entity must file a renewed
request to receive documents pursuant to Bankruptcy Rule 2002. After the Effective Date, the
Debtors are authorized to limit the list of Entities receiving documents pursuant to Bankruptcy
Rule 2002 to those Entities who have Filed such renewed requests.

H.     Term of Injunctions or Stays.

        Unless otherwise provided in the Plan or in the Confirmation Order, all injunctions or stays
in effect in the Chapter 11 Cases pursuant to sections 105 or 362 of the Bankruptcy Code or any
order of the Bankruptcy Court, and extant on the Confirmation Date (excluding any injunctions or
stays contained in the Plan or the Confirmation Order) shall remain in full force and effect until
the Effective Date. All injunctions or stays contained in the Plan or the Confirmation Order shall
remain in full force and effect in accordance with their terms.

I.     Entire Agreement.

      Except as otherwise indicated, the Plan (including, for the avoidance of doubt, the Plan
Supplement) supersedes all previous and contemporaneous negotiations, promises, covenants,
agreements, understandings, and representations on such subjects, all of which have become
merged and integrated into the Plan.

J.     Exhibits.

        All exhibits and documents included in the Plan Supplement are incorporated into and are
a part of the Plan as if set forth in full in the Plan. After the exhibits and documents are Filed,
copies of such exhibits and documents shall be available upon written request to the Debtors’
counsel at the address above or by downloading such exhibits and documents from the Debtors’
restructuring website at www.donlinrecano.com/ssgh or the Bankruptcy Court’s website at
www.txs.uscourts.gov/bankruptcy. To the extent any exhibit or document is inconsistent with the
terms of the Plan, unless otherwise ordered by the Bankruptcy Court, the non-exhibit or non-
document portion of the Plan shall control.

K.     Nonseverability of Plan Provisions.

        If, prior to Confirmation, any term or provision of the Plan is held by the Bankruptcy Court
to be invalid, void, or unenforceable, the Bankruptcy Court shall have the power to alter and
interpret such term or provision to make it valid or enforceable to the maximum extent practicable,
consistent with the original purpose of the term or provision held to be invalid, void, or
unenforceable, and such term or provision shall then be applicable as altered or interpreted.
Notwithstanding any such holding, alteration, or interpretation, the remainder of the terms and
provisions of the Plan will remain in full force and effect and will in no way be affected, impaired,
or invalidated by such holding, alteration, or interpretation. The Confirmation Order shall
constitute a judicial determination and shall provide that each term and provision of the Plan, as it
 ACTIVE 45314496v1                               52
       Case 19-33884 Document 199 Filed in TXSB on 08/19/19 Page 57 of 59




may have been altered or interpreted in accordance with the foregoing, is: (1) valid and enforceable
pursuant to its terms; (2) integral to the Plan and may not be deleted or modified without the
Debtors’ and Term Loan Agent’s consent; and (3) nonseverable and mutually dependent.

L.      Votes Solicited in Good Faith.

        Upon entry of the Confirmation Order, the Debtors will be deemed to have solicited votes
on the Plan in good faith and in compliance with the Bankruptcy Code, and pursuant to section
1125(e) of the Bankruptcy Code, the Debtors and each of their respective Affiliates, agents,
representatives, members, principals, shareholders, officers, directors, employees, advisors, and
attorneys will be deemed to have participated in good faith and in compliance with the Bankruptcy
Code in the offer, issuance, sale, and purchase of securities offered and sold under the Plan and
any previous plan, and, therefore, neither any of such parties or individuals or the Reorganized
Debtors will have any liability for the violation of any applicable law, rule, or regulation governing
the solicitation of votes on the Plan or the offer, issuance, sale, or purchase of the Securities offered
and sold under the Plan and any previous plan.

M.      Closing of Chapter 11 Cases.

       The Reorganized Debtors shall, promptly after the full administration of the Chapter 11
Cases, File with the Bankruptcy Court all documents required by Bankruptcy Rule 3022 and any
applicable order of the Bankruptcy Court to close the Chapter 11 Cases.

N.      Waiver or Estoppel.

       Each holder of a Claim or an Interest shall be deemed to have waived any right to assert
any argument, including the right to argue that its Claim or Interest should be Allowed in a certain
amount, in a certain priority, secured or not subordinated by virtue of an agreement made with the
Debtors or their counsel, or any other Entity, if such agreement was not disclosed in the Plan, the
Disclosure Statement, or papers Filed with the Bankruptcy Court prior to the Confirmation Date.

O.      Conflicts.

        Except as set forth in the Plan, to the extent that any provision of the Disclosure Statement,
the Plan Supplement, or any other order (other than the Confirmation Order) referenced in the Plan
(or any exhibits, schedules, appendices, supplements, or amendments to any of the foregoing),
conflict with or are in any way inconsistent with any provision of the Plan, the Plan shall govern
and control.

P.      Term Loan Agent and DIP Facility Agent Consent Rights.

       For each of the provisions in the Plan that provide consent and similar rights to the Term
Loan Agent, such rights are intended for the benefit of the Term Loan Agent, the Term Loan
Lenders, the DIP Facility Agent, and the DIP Facility Lenders. To the extent BSP (i) is no longer
both the Term Loan Agent and DIP Facility Agent or (ii) in its respective capacities as Term Loan
Agent and DIP Facility Agent is no longer authorized to consent on behalf of the Term Loan
Lenders and DIP Facility Lenders, respectively, then the Term Loan Agent, the Term Loan

 ACTIVE 45314496v1                                 53
      Case 19-33884 Document 199 Filed in TXSB on 08/19/19 Page 58 of 59




Lenders (collectively), the DIP Facility Agent, and the DIP Facility Lenders (collectively) shall
each have the consent and similar rights provided in the Plan to the Term Loan Agent.


                            [Remainder of Page Intentionally Blank]




 ACTIVE 45314496v1                             54
     Case 19-33884 Document 199 Filed in TXSB on 08/19/19 Page 59 of 59



Dated: August 19, 2019              SHALE SUPPORT GLOBAL HOLDINGS, LLC,

                                    on behalf of itself and all other Debtors



                                    /s/ Gary Barton
                                    Gary Barton
                                    Chief Restructuring Officer




ACTIVE 45314496v1
